 

Exhibit 10.1
 
EXECUTION VERSION
 
AMENDED AND RESTATED SHARED SERVICES AGREEMENT
by and among
MOMENTIVE SPECIALTY CHEMICALS INC.,
MOMENTIVE PERFORMANCE MATERIALS INC.,
and
the other Persons party hereto
 
Dated as of March 17, 2011

1

--------------------------------------------------------------------------------

 

Table of Contents
 
 
 
 
Page
 
Article I.
 
DEFINITIONS………………………………..
4
 
1.01
 
 
Definitions……………………………………..
4
 
Article II.
 
TERM…………………………………………
6
 
2.01
 
 
Term…………………………………………..
6
 
Article III.
 
APPOINTMENT; SERVICES………………..
6
 
3.01
 
 
Services……………………………………….
6
 
3.02
 
 
Changes to Services……………………………
6
 
3.03
 
 
Additional Services…………………………….
6
 
3.04
 
 
Steering Committee……………………………
6
 
3.05
 
 
Certain Intellectual Property Matters………
6
 
Article IV.
 
PERFORMANCE OF SERVICES……………
7
 
4.01
 
 
Standards………………………………………
7
 
4.02
 
 
Employees……………………………………..
7
 
4.03
 
 
Independent Contractors………………………
7
 
4.04
 
 
No Joint Venture or Partnership………………..
7
 
4.05
 
 
Affiliate Transactions………………………
7
 
4.06
 
 
Cooperation……………………………………
8
 
Article V.
 
COST ALLOCATION………………………..
8
 
5.01
 
 
Allocation Formula…………………………….
8
 
5.02
 
 
Non-Cash Cost Allocation……………………..
8
 
5.03
 
 
Monthly Estimate Statements…………………..
8
 
5.04
 
 
Quarterly Statements…………………………..
8
 
5.05
 
 
Determination and Payment…………………….
9
 
5.06
 
 
Taxes………………………………………….
9
 
Article VI.
 
COMPLIANCE WITH LAWS……………….
10
 
Article VII.
 
REPRESENTATIONS AND WARRANTIES..
10
 
7.01
 
 
Representations and Warranties of MSC……….
10
 
7.02
 
 
Representations and Warranties of MPM………
10
 
Article VIII.
 
INDEMNITY…………………………………
10
 
8.01
 
 
Indemnity by Service Provider…………………
10
 
8.02
 
 
Indemnity by Recipient…………………………
10
 
8.03
 
 
Procedure………………………………………
10
 
8.04
 
 
Limitation on Indemnity………………………
10
 
Article IX.
 
DEFAULT…………………………………….
11
 
9.01
 
 
Definition………………………………………
11
 
9.02
 
 
Service Provider’s Default……………………..
11
 
9.03
 
 
Recipient’s Default……………………………..
11
 
9.04
 
 
Bankruptcy…………………………………….
11
 
9.05
 
 
Reorganization/Receiver………………………..
11
 
9.06
 
 
Delays and Omissions………………………….
11
 
Article X.
 
TERMINATION………………………………
11
 
10.01
 
 
Terminating Events……………………………..
11
 
10.02
 
 
Termination for Convenience………………
11
 
10.03
 
 
Effect of Termination………………………
11
 
10.04
 
 
Transition Assistance…………………………..
12
 


2

--------------------------------------------------------------------------------

 

Table of Contents
 
 
 
Page
 
Article XI.
 
NOTICES…………………………………….
12
 
Article XII.
 
DISPUTE RESOLUTION…………………….
13
 
12.01
 
 
Resolution Procedure…………………………..
13
 
12.02
 
 
Exchange Of Written Statements……………….
13
 
12.03
 
 
Good Faith Negotiations……………………….
13
 
12.04
 
 
Determination Of Steering Committee………….
13
 
12.05
 
 
Disputes Submitted to Arbitration………………
13
 
12.06
 
 
Selection of Arbitrators…………………………
13
 
12.07
 
 
Submission of Evidence………………………..
13
 
12.08
 
 
Decisions of Arbitrators………………………..
13
 
12.09
 
 
Arbitration is Binding…………………………..
13
 
Article XIII.
 
MISCELLANEOUS………………………….
14
 
13.01
 
 
Assignment…………………………………….
14
 
13.02
 
 
Construction……………………………………
14
 
13.03
 
 
Governing Law…………………………………
14
 
13.04
 
 
Severability…………………………………….
14
 
13.05
 
 
Attorneys’ Fees………………………………..
14
 
13.06
 
 
Entire Agreement………………………………
14
 
13.07
 
 
Counterparts…………………………………..
14
 
13.08
 
 
Force Majeure…………………………………
14
 
13.09
 
 
No Warranties…………………………………
14
 
13.10
 
 
Headings………………………………………
14
 
13.11
 
 
Waiver…………………………………………
14
 
13.12
 
 
Consent to Jurisdiction…………………………
14
 
13.13
 
 
Waiver of Jury Trial……………………………
15
 
13.14
 
 
Third Party Beneficiaries……………………….
15
 
13.15
 
 
Amendments…………………………………..
15
 

EXHIBITS
 
 
 
Exhibit A
 
Services
 
Exhibit B
 
Master Confidentiality and Joint Development Agreement
 
Exhibit C
 
MSC Subsidiaries
 
Exhibit D
 
MPM Subsidiaries
 

 
 
 
 
 
 
 
 

3

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED SHARED SERVICES AGREEMENT
This Amended and Restated Shared Services Agreement is dated as of March 17,
2011 and is made and entered into by and among Momentive Specialty Chemicals
Inc. (formerly known as Hexion Specialty Chemicals, Inc.), a New Jersey
corporation (together with its subsidiaries, either referred to as a “Service
Provider” or “Recipient” of a specific Service or “MSC”), Momentive Performance
Materials Inc., a Delaware corporation, and those direct or indirect
subsidiaries of Momentive Performance Materials Inc. that are set forth on the
signature pages hereto (collectively, either referred to as a “Service Provider”
or “Recipient” of a specific Service or “MPM”). Capitalized terms have the
meanings set forth in Article I.
RECITALS
A.    Pursuant to the Combination Agreement, dated as of September 11, 2010 (the
“Transaction Agreement”), by and between Momentive Specialty Chemicals Holdings
LLC (formerly known as Hexion LLC), a Delaware limited liability company and
sole stockholder of MSC (“MSC Holdings”), and Momentive Performance Materials
Holdings Inc., a Delaware corporation and sole stockholder of MPM (“MPM
Holdings”), MSC Holdings and MPM Holdings entered into a series of transactions
that resulted in each of MSC Holdings and MPM Holdings becoming a wholly-owned
subsidiary of Momentive Performance Materials Holdings LLC, a Delaware limited
liability company (the “Transaction”).
B.    In connection with the Transaction, and in order to recognize economies of
scale and generate cost savings for each of MSC and MPM that otherwise would be
unavailable, the parties entered into that certain Shared Services Agreement,
dated as of October 1, 2010 (the “Effective Date”), by and between MSC, MPM and
certain of MPM's direct and indirect subsidiaries (the “Original Agreement”), in
order that each may provide and/or receive certain services from the other, and
in order to provide for a mechanism by which the costs of such service provision
are to be allocated.
C.    The parties desire to amend and restate the Original Agreement in its
entirety to read as set forth herein (as so amended, and as amended, modified,
supplemented, or restated from time to time, as the context may require, this
“Agreement”).
NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and with the intention of being
bound by this Agreement, the parties stipulate and agree as follows:
ARTICLE I.
DEFINITIONS
1.01 Definitions. Capitalized terms not otherwise defined herein have the
meanings set forth in the Transaction Agreement. As used in this Agreement, the
following terms have the following meanings unless the context otherwise
requires:
“Actual Cost” means, with respect to any period hereunder, one hundred percent
(100%) of the actual, out of pocket expenses of a party (including fully
burdened employee cost and overhead costs allocated to the relevant cost center
in accordance with the historical practices of such party) actually paid or
expected to be paid within the three (3) months following such period (without
duplication of any Actual Costs previously allocated between the parties),
calculated in accordance with the accounting policies, principles, practices and
procedures approved, from time to time, by the Steering Committee, caused by,
incurred or otherwise arising from or relating to the Services during such
period.
“Agreement” is defined in the recitals.
“Allocation Percentage” shall initially mean 51% to MSC and 49% to MPM.
“Business Days” means all weekdays except those that are official holidays of
employees of the United States government. Unless specifically stated as
“Business Days,” a reference in this Agreement to “days” means calendar days.
“Capital Expenditure” means any expenditure, or series of related expenditures,
in excess of $1 million made by either MSC or MPM to the extent in furtherance
of the provision of Services under this Agreement that is required to be
capitalized in accordance with United States generally accepted accounting
principles, as in effect as of the date or for the period, as the case may be,
implicated by the relevant provision of this Agreement.
“Effective Date” is defined in the recitals.
“Estimated Monthly Allocation Payment” is defined in Section 5.03.
“Event of Default” is defined in Section 9.01.
“Exchange Rate” means, with respect to a particular currency for a particular
day and a particular party, the rate of

4

--------------------------------------------------------------------------------

 

exchange used in the preparation of the financial statements of such party for
the most recent month for which financial statements are then available.
“Functional Services” means all Services other than Raw Materials/Logistics
Services.
“Functional Services Costs” means the Actual Cost of Functional Services,
including the Actual Costs of the employees of either MSC or MPM who perform Raw
Materials/Logistics Services.
“Hexion Marks” is defined in Section 3.05(b).
“including” shall mean including without limitation.
“Monthly Report” is defined in Section 5.04.
“MPM” is defined in the caption.
“MPM-Provided Services” is defined in Section 3.01.
“MPM Holdings” is defined in the recitals.
“MPM Marks” is defined in Section 3.05(a).
“MSC” is defined in the caption.
“MSC Holdings” is defined in the recitals.
“MSC-Provided Services” is defined in Section 3.01.
“Person” means any individual, partnership, limited partnership, limited
liability company, corporation, unincorporated association, joint venture or
other entity.
“Quarterly Reconciliation Payment” is defined in Section 5.05(a).
“Raw Materials/Logistics Services” means the procurement of Raw Materials and
Logistics by a Service Provider hereunder.
“Raw Materials and Logistics” means raw materials and logistics services,
including supplies, freight, equipment and electricity, and indirect costs of
such raw materials and logistics services, including packaging, uniforms and
pallets, in the case of any of the foregoing, required by or used in connection
with the business of either or both of MSC and MPM, but excluding the Actual
Costs of the employees of either MSC or MPM who perform Raw Materials/Logistics
Services and allocated overhead associated with the performance of such
services, which, for the avoidance of doubt, shall be treated as Functional
Services Costs hereunder.
“Recipient” means MSC or MPM, as applicable, with respect to such party's
receipt of a particular Service.
“Service Provider” means MSC or MPM, as applicable, with respect to such party's
provision of a particular Service.
“Services” is defined in Section 3.01.
“Steering Committee” is defined in Section 3.04.
“Tax” or “Taxes” means (i) all federal, state, local and foreign sales, use,
value-added, gross receipts, privilege, utility, infrastructure maintenance,
property, excise and similar levies, duties and other similar tax-like charges
lawfully levied by a duly constituted taxing authority against or upon the
Services; (ii) any penalties, interest or other additions to any such taxes; and
(iii) any tax-related surcharges or fees that are related to the Services and
authorized by applicable tariffs.
“Term” is defined in Section 2.01.
“Transaction” is defined in the recitals.
“Transaction Agreement” is defined in the recitals.
“Unavoidable Delays” is defined in Section 13.08.

5

--------------------------------------------------------------------------------

 

ARTICLE II.
TERM
2.01 Term. The term of this Agreement (the “Term”) commenced upon the Effective
Date and shall continue for five (5) years from the Effective Date (the “Initial
Term”) and any renewal terms as provided in the following sentence, unless
otherwise terminated in accordance with Article X. Upon the expiration of the
Initial Term, this Agreement shall automatically renew for successive renewal
terms of one (1) year each, absent contrary notice from either party given not
less than thirty (30) days prior to such expiration.
ARTICLE III.
APPOINTMENT; SERVICES
3.01 Services.
(a)During the Term, (i) MSC hereby engages MPM to provide, and MPM hereby
accepts such appointment and undertakes to provide or cause to be provided to
MSC, certain services in the categories identified in Exhibit A hereof as from
time to time may be added to or deleted therefrom pursuant to this Agreement
(collectively, the “MPM-Provided Services”) and (ii) MPM hereby engages MSC to
provide, and MSC hereby accepts such appointment and undertakes to provide or
cause to be provided to MPM, certain services in the categories identified in
Exhibit A hereof as from time to time may be added to or deleted therefrom
pursuant to this Agreement (collectively, the “MSC-Provided Services”, and
together with the MPM-Provided Services, the “Services”).
(b)Each of MSC and MPM acknowledges and agrees that each will assist the other
in obtaining favorable pricing with respect to purchases of Raw Materials and
Logistics from third party suppliers. Any Actual Costs incurred by either MSC or
MPM in assisting the other in this respect shall be allocated pursuant to
Section 5.01.
3.02 Changes to Services.
(c)The parties may agree to modify the terms and conditions of Service
Provider's performance of any Service in order to reflect new procedures,
processes or other methods of providing such Service. The parties will negotiate
in good faith the terms and conditions upon which Service Provider would be
willing to implement such change.
(d)Notwithstanding any provision of this Agreement to the contrary, Service
Provider may make: (i) changes to the process of performing a particular Service
that do not adversely affect the benefits to Recipient of Service Provider's
provision or quality of such Service in any material respect or increase
Recipient's cost for such Service; (ii) emergency changes in the manner in which
a particular Service is provided on a temporary and short-term basis; and/or
(iii) changes to a particular Service in order to comply with applicable law or
regulatory requirements, in each case without obtaining the prior consent of
Recipient.
3.03 Additional Services. Recipient may, from time to time, request additional
services that are not listed in Exhibit A. The parties agree to negotiate in
good faith the terms and conditions by which Service Provider would be willing
to perform such additional services.
3.04 Steering Committee. In order to monitor, coordinate and facilitate
implementation of the terms and conditions of this Agreement, MSC and MPM shall
establish a “Steering Committee” consisting of at least one executive officer
from each of MSC and MPM and whereby each of MSC and MPM is equally represented.
The initial Steering Committee representatives shall be Bill Carter and Kevin
McGuire for MSC and Anthony Greene and MPM's current Financial Planning and
Analysis (“FP&A”) leader for MPM. The Steering Committee representatives shall
meet at least quarterly (or more frequently if needed or reasonably requested by
a representative) during the Term to determine the Services to be provided and
the payments to be made pursuant to Article V. Such determination with respect
to the Services to be provided shall include the scope, manner, level, and place
or places where such Services shall be provided. If the members of the Steering
Committee are unable (whether by majority vote or in such other manner as the
members of the Steering Committee decide) to determine whether a Service is to
be provided, or the scope, manner, level and place or places at which such
Service shall be provided, such Service shall not be provided until such time as
the members of the Steering Committee determine the relevant matters, including
as contemplated in Article XII. The Steering Committee representative(s) for
each party shall stay reasonably apprised of the activities of the employees,
agents and contractors of such party who are providing or receiving the Services
in order to maximize efficiency in the provision and receipt of the Services.
3.05 Certain Intellectual Property Matters.
(e)MSC hereby acknowledges and agrees that MPM and its subsidiaries have certain
intellectual property and common law rights associated with the word “Momentive”
and all related trademarks, service marks, brand names, logos, certification
marks, assumed names and trade names, including the “Momentive” stylized logo,
colors, and other indicia as used

6

--------------------------------------------------------------------------------

 

in connection with the name and business of MPM (collectively, “MPM Marks”).
During the Term (and during any transition period provided in Section 10.04),
MPM hereby agrees not to, and to cause its respective controlled affiliates not
to, assert any claims against MSC, MSC Holdings and their respective controlled
affiliates with respect to the use of the word “Momentive” or any MPM Mark in
their respective names, businesses and products and services; provided, such use
shall be substantially consistent with the trademark practices and quality
standards of MPM so as not to weaken the value of the MPM Marks. Such use, and
all goodwill associated with such use, shall inure to the benefit of MPM. MPM
shall have the right to monitor the quality of the products and services bearing
the MPM Marks provided by MSC, including any promotional materials for the same.
The MPM Marks shall remain the exclusive property of MPM.
(f)MPM hereby acknowledges and agrees that MSC has certain intellectual property
and common law rights associated with the word “Hexion” and all related
trademarks, service marks, brand names, logos, certification marks, assumed
names and trade names, including the “Hexion” stylized logo, colors, and other
indicia as used in connection with the name and business of MSC (collectively,
“Hexion Marks”). During the Term (and during any transition period provided in
Section 10.04), MSC hereby agrees not to, and to cause its respective controlled
affiliates not to, assert any claims against MPM, MPM Holdings and their
respective controlled affiliates with respect to the use of the word “Hexion” or
any Hexion Mark in their respective names, businesses and products and services;
provided, that such use shall be substantially consistent with the trademark
practices and quality standards of MSC so as not to weaken the value of the
Hexion Marks. Such use, and all goodwill associated with such use, shall inure
to the benefit of MSC. MSC shall have the right to monitor the quality of the
products and services bearing the Hexion Marks provided by MPM, including any
promotional materials for the same. The Hexion Marks shall remain the exclusive
property of MSC.
(g)In connection with the entry into this Agreement, MSC and MPM are entering
into a Master Confidentiality and Joint Development Agreement, substantially in
the form attached hereto as Exhibit B (as amended from time to time, the “Joint
Development Agreement”), which is incorporated by reference herein. In the event
of any conflict or inconsistency between the terms of this Agreement and the
terms of the Joint Development Agreement, the terms of the Joint Development
Agreement shall control.
ARTICLE IV.
PERFORMANCE OF SERVICES
4.01 Standards. Service Provider shall perform the Services in a commercially
reasonable manner, using its commercially reasonable efforts to provide the
Services in the same manner as if Service Provider was providing such Services
for its own account. Actions taken by Service Provider in good faith consistent
with the foregoing shall not constitute a breach of this Agreement unless such
action materially violates an express provision of this Agreement.
4.02 Employees. Service Provider shall determine the fitness and qualifications
of all employees performing the Services. Service Provider shall hire,
supervise, direct the work of, and discharge all such employees. Service
Provider shall determine the wages and conditions of employment of all such
employees. All wages, bonuses, compensation, benefits, termination or severance
expenses or liabilities, pension fund contribution obligations or liabilities,
and other costs, benefits, expenses or liabilities and entitlements of or in
connection with employees employed in connection with provision of the Services
shall be Service Provider's responsibility; provided, that such items shall be
Functional Services Costs and will be taken into account as such for purposes of
Article V.
4.03 Independent Contractors. Service Provider may hire consultants, independent
contractors, or subcontractors, including Affiliates, to perform all or any part
of a Service hereunder. Service Provider will remain fully responsible for the
performance of its obligations under this Agreement, and Service Provider will
be responsible for payments due to its independent contractors, which payments
shall be included in the Actual Costs allocated pursuant to Section 5.01.
4.04 No Joint Venture or Partnership. Service Provider shall perform all
Services provided pursuant to this Agreement as an independent contractor to
Recipient and not as an employee, stockholder, partner, joint venturer,
landlord, agent or representative of Recipient. In no event shall Service
Provider be deemed in breach of its obligations hereunder solely by reason of
(i) the failure of the financial performance of the Recipient's business to meet
Recipient expectations or income projections or any operating budget or annual
plans, (ii) the acts of Recipient's employees, (iii) the institution of
litigation or the entry of judgments against Recipient or the Recipient's
business, or (iv) any other acts or omissions not otherwise constituting a
material breach of this Agreement, it being the intention and agreement of the
parties that Service Provider's sole obligation hereunder shall be to act in
conformity with the standard set forth in Section 4.01.
4.05 Affiliate Transactions. The fact that Service Provider or an Affiliate
thereof, or a stockholder, director, officer, member, or employee of Service
Provider or an Affiliate thereof, is employed by, or is directly or indirectly
interested in or connected with, any Person which may be employed by Recipient
to render or perform a service, or from which Service Provider may purchase any
property, shall not prohibit Service Provider from employing such Person or
otherwise dealing with such Person.

7

--------------------------------------------------------------------------------

 

4.06 Cooperation. MSC and MPM shall cooperate fully with each other during the
Term to procure and maintain all licenses and operating permits and to
facilitate each party's performance of this Agreement. Recipient shall at its
own expense cooperate fully with Service Provider by promptly providing
reasonable assistance, resources and access (including the provision of access
to its personnel, computer systems, data, equipment and other information) as is
necessary to the performance by Service Provider of its obligations hereunder
and as may be reasonably requested by Service Provider from time to time.
ARTICLE V.
COST ALLOCATION
5.01 Allocation Formula.
(h)Functional Services Costs shall be allocated as follows:
(i)To the extent 100% of such item is demonstrably attributable to or for the
benefit of MSC or MPM, 100% of such item shall be allocated to MSC or MPM, as
applicable; and
(ii)All other portions of any item that cannot be allocated pursuant to clause
(a) above shall be allocated in accordance with the Allocation Percentage.
(i)With respect to any Capital Expenditure made or to be made by a Service
Provider, the Steering Committee, following consultation with MSC and MPM, shall
determine whether the cost of such Capital Expenditure should be allocated
between MSC and MPM based on the Allocation Percentage or otherwise and based on
the Steering Committee's reasonable, good faith estimate of the respective
anticipated usage of the assets underlying such Capital Expenditure, and, if at
all, how such Capital Expenditure shall be allocated between them (including
whether any portion of such Capital Expenditure is to be currently billed to
either party), based on the estimate of such usage, the parties' relative costs
of capital and respective hurdle rates and any other similar factors deemed
relevant by the Steering Committee.
(j)No less often than annually, the Steering Committee shall meet to evaluate
and determine whether the Allocation Percentage then in existence accurately and
equitably reflects the performance and use of Services by MSC and MPM (for the
avoidance of doubt, such determination shall be based on the relative benefits
obtained or expected to be obtained from such Services and the relative costs
incurred and expected to be incurred in the performance of such Services and not
solely based on how MSC and MPM's respective cost structures have or may have
changed since the Effective Date (and not at all based on any changes in cost
structures resulting from the transactions and arrangements contemplated
hereby)). The Steering Committee shall undertake to evaluate the Services being
performed and used and shall make a determination as to whether the Allocation
Percentage then in existence requires adjustment. Each of MSC and MPM shall
cooperate with the Steering Committee in the aforementioned process including
making appropriate personnel and materials available to the Steering Committee.
In the event that either MSC or MPM disagrees with the Allocation Percentage
determined by the Steering Committee, the dispute resolution procedures set
forth in Article XII shall apply.
5.02 Non-Cash Cost Allocation. Any non-cash costs or expenses caused by,
incurred or otherwise arising from or relating to the Services shall be
allocated to MSC and MPM for financial statement purposes only, without any
corresponding cash reimbursement required, in accordance with generally accepted
accounting principles, based on the Allocation Percentage principles described
in Section 5.01 hereof.
5.03 Monthly Estimate Statements. Prior to the first day of each quarter during
the Term, the Steering Committee, with such assistance from MSC and MPM as the
Steering Committee shall request, shall (i) estimate (or calculate, as
applicable) the (x) Actual Cost of each Service Provider in respect of Services
to be provided by it for each month during such quarter, and (y) cost shares of
each of the parties as calculated pursuant to this Article V and the estimated
net cost share payment, if any, that will be owed by either MSC or MPM, as
applicable, to the other party (the “Estimated Monthly Allocation Payment”) for
each month during such quarter and (ii) direct the applicable Service Provider
to prepare and issue invoices for each Estimated Monthly Allocation Payment to
be paid by the other party, which invoices shall be delivered on the first day
of each month during such quarter (or as promptly as practicable thereafter).
Within ten (10) days of delivery of an invoice for the Estimated Monthly
Allocation Payment, the applicable Recipient shall promptly make payment of the
Estimated Monthly Allocation Payment. MSC and MPM, as applicable, may elect to
cause all or a portion of the Estimated Monthly Allocation Payment to be
satisfied by one or more of their subsidiaries, including, in the case of MSC,
those subsidiaries listed on Exhibit C and, in the case of MPM, those
subsidiaries listed on Exhibit D, which, for the avoidance of doubt, may include
settlement in non-U.S. jurisdictions in currency other than U.S. dollars
converted at the Exchange Rate for the applicable Recipient.
5.04 Quarterly Statements. Within thirty (30) days following the end of each
quarter during the Term, each Service Provider shall furnish the Steering
Committee with a written statement with respect to the Actual Cost of such
Service Provider in respect of Services provided by it during such quarter,
setting forth (i) the cost allocation determined pursuant to Section 5.01(a),
(ii) the

8

--------------------------------------------------------------------------------

 

cost allocation determined pursuant to Section 5.02, and (iii) the amounts paid
pursuant to Section 5.03 hereof, together with such other data and information
necessary to complete the items described in Section 5.05 hereof (hereinafter
referred to as the “Quarterly Report”).
5.05 Determination and Payment.
(k)Within twenty (20) days of the submission of the Quarterly Report described
in Section 5.04 hereof, the Steering Committee shall (i) determine the cost
share of each of the parties as calculated pursuant to this Article V for such
quarter, the amount of the Estimated Monthly Allocation Payments made by each of
the parties to the other during such quarter and the resultant net cost share
payment, if any, owed by either MSC or MPM, as applicable, to the other party
for such quarter (the “Quarterly Reconciliation Payment”); and (ii) direct the
applicable Service Provider to prepare and issue an invoice for such Quarterly
Reconciliation Payment to the other party. Any dispute among members of the
Steering Committee that cannot be settled by majority vote shall be settled
pursuant to Article XII.
(l)Within fifteen (15) days of the determination by the Steering Committee of
the Quarterly Reconciliation Payment, either MSC or MPM may dispute such
determination by giving written notice specifying in reasonable detail the
nature of such dispute. Any such dispute shall be settled pursuant to Article
XII.
(m)Within fifteen (15) days of delivery of the invoice for the Quarterly
Reconciliation Payment described in Section 5.05(a), if a valid dispute notice
has not been delivered in accordance with Section 5.05(b), the applicable
Recipient shall promptly make payment of the Quarterly Reconciliation Payment.
MSC and MPM, as applicable, may elect to cause all or a portion of the Quarterly
Reconciliation Payment to be satisfied by one or more of their subsidiaries,
including, in the case of MSC, those subsidiaries listed on Exhibit C and, in
the case of MPM, those subsidiaries listed on Exhibit D, which, for the
avoidance of doubt, may include settlement in non-U.S. jurisdictions in currency
other than U.S. dollars converted at the Exchange Rate for MSC or MPM, as
applicable.
5.06 Taxes.
(n)Recipient is responsible for and will pay all Taxes applicable to the
Services provided to Recipient; provided, that such payments by Recipient to
Service Provider will be made in a manner that is the most tax-efficient and
that does not otherwise negatively impact Service Provider; and provided,
further, that Service Provider will not be subject to any liability for Taxes
applicable to the Services as a result of such payment by Recipient. Service
Provider will collect such Tax from Recipient in the same manner it collects
such Taxes from other customers in the ordinary course of Service Provider's
business, but in no event prior to the time it invoices Recipient for the
Services with respect to which such Taxes are levied. Recipient may provide
Service Provider with a certificate evidencing its exemption from payment of or
liability for such Taxes.
(o)Service Provider will promptly reimburse Recipient for any Taxes collected
from Recipient and refunded to Service Provider. In the event a Tax is assessed
against Service Provider that is solely the responsibility of Recipient and
Recipient desires to protest such assessment, Recipient will submit to Service
Provider a statement of the issues and arguments requesting that Service
Provider grant Recipient the authority to prosecute the protest in Service
Provider's name. Service Provider's authorization will not be unreasonably
withheld. Recipient will finance, manage, control and determine the strategy for
such protest while keeping Service Provider reasonably informed of the
proceedings. However, the authorization will be periodically reviewed by Service
Provider to determine any adverse impact on Service Provider, and Service
Provider will have the right to reasonably withdraw such authority at any time.
Upon notice by Service Provider that it is so withdrawing such authority,
Recipient will expeditiously terminate all proceedings. Any adverse consequences
suffered by Recipient as a result of the withdrawal will be submitted to
arbitration pursuant to Article XII. Any contest for Taxes brought by Recipient
may not result in any lien attaching to any property or rights of Service
Provider or otherwise jeopardize Service Provider's interests or rights in any
of its property. Recipient agrees to indemnify Service Provider for all costs
and expenses, losses, damages, claims, causes of action and liabilities
(including reasonable attorneys' fees, disbursements and expenses of litigation)
that Service Provider incurs as a result of any such contest by Recipient.
(p)The provisions of this Section 5.06 will govern the treatment of all Taxes
arising as a result of or in connection with this Agreement notwithstanding any
other Article of this Agreement to the contrary.

9

--------------------------------------------------------------------------------

 

ARTICLE VI.
COMPLIANCE WITH LAWS
Each of MSC and MPM agrees to comply in all material respects with all
applicable laws, rules, regulations and orders of any federal, state, county,
city, local, supranational (including those of the European Communities) or
foreign governmental, administrative or regulatory authority, agency or body in
any jurisdiction in which such party conducts business in relation to the
Services provided and matters that are the subject of this Agreement.
ARTICLE VII.
REPRESENTATIONS AND WARRANTIES
7.01 Representations and Warranties of MSC
(a)MSC represents and warrants that it is a corporation duly organized, validly
existing and in good standing under the laws of the State of New Jersey, that
MSC has full corporate power and authority to enter into this Agreement and
perform its obligations hereunder, and that the officer of MSC who executed this
Agreement on behalf of MSC is in fact an officer of MSC and has been duly
authorized by MSC to execute this Agreement on its behalf.
(b)The execution, delivery and performance by MSC of this Agreement have been
duly authorized by all necessary action on the part of MSC and no further action
or approval is required in order to constitute this Agreement as the valid and
binding obligations of MSC, enforceable in accordance with its terms.
7.02 Representations and Warranties of MPM
(c)MPM represents and warrants that it is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, that MPM
has full corporate power and authority to enter into this Agreement and perform
its obligations hereunder, and that the officer of MPM who executed this
Agreement on behalf of MPM is in fact an officer of MPM and has been duly
authorized by MPM to execute this Agreement on its behalf.
(d)The execution, delivery and performance by MPM of this Agreement have been
duly authorized by all necessary corporate action on the part of MPM and no
further action or approval is required in order to constitute this Agreement as
the valid and binding obligations of MPM, enforceable in accordance with its
terms.
ARTICLE VIII.
INDEMNITY
8.01 Indemnity by Service Provider. Service Provider shall indemnify, defend and
hold harmless Recipient and its officers, directors and employees from and
against any and all costs and expenses, losses, damages, claims, causes of
action and liabilities (including reasonable attorneys' fees, disbursements and
expenses of litigation) arising from, relating to, or in any way connected with
the gross negligence or willful misconduct of Service Provider or any employee,
contractor or agent of Service Provider, except to the extent directly or
indirectly caused by any act or omission of Recipient.
8.02 Indemnity by Recipient. Recipient shall indemnify, defend and hold harmless
Service Provider and its officers, directors and employees from and against any
and all costs and expenses, losses, damages, claims, causes of action and
liabilities (including reasonable attorneys' fees, disbursements and expenses of
litigation) arising from, relating to, or in any way connected with the gross
negligence or willful misconduct of Recipient or any employee, contractor or
agent of Recipient, except to the extent directly or indirectly caused by any
act or omission of Service Provider.
8.03 Procedure. The party claiming indemnity shall promptly provide the other
party with written notice of any claim, action or demand for which indemnity is
claimed. The indemnifying party shall be entitled to control the defense of any
action; provided, that the indemnified party may participate in any such action
with counsel of its choice at its own expense; and provided, further, that the
indemnifying party shall not settle any claim, action or demand without the
prior written consent of the indemnified party, such consent not to be
unreasonably withheld or delayed. The indemnified party shall reasonably
cooperate in the defense as the indemnifying party may request and at the
indemnifying party's expense.
8.04 Limitation on Indemnity. Notwithstanding anything contained herein to the
contrary, (a) the liability of any party under this Agreement shall not exceed
the benefits derived by such party under this Agreement and (b) in no event
shall any party, its affiliates and/or its or their respective directors,
officers, employees, representatives or agents be liable for any (i) indirect,
incidental, special, exemplary, consequential or punitive damages or (ii)
damages for, measured by or based on lost profits, diminution in value, multiple
of earnings or other similar measure.

10

--------------------------------------------------------------------------------

 

ARTICLE IX.
DEFAULT
9.01 Definition. The occurrence of any one or more of the following events which
is not cured within the time permitted shall constitute a default under this
Agreement (hereinafter referred to as an “Event of Default”) as to the party
failing in the performance or effecting the breaching act.
9.02 Service Provider's Default. An Event of Default shall exist with respect to
Service Provider if Service Provider shall fail to perform or comply with, in
any material respect, any of the covenants, agreements, terms or conditions
contained in this Agreement applicable to Service Provider and such failure
shall continue for a period of thirty (30) days after written notice thereof
from Recipient to Service Provider specifying in reasonable detail the nature of
such failure, or, in the case such failure is of a nature that it cannot, with
due diligence and good faith, be cured within thirty (30) days, if Service
Provider fails to proceed promptly and with all due diligence and in good faith
to cure the same and thereafter to prosecute the curing of such failure to
completion with all due diligence within ninety (90) days after the initial
delivery of written notice from the Recipient with respect to such failure.
9.03 Recipient's Default. An Event of Default shall exist with respect to
Recipient if Recipient shall:
(q)unless subject to a good faith dispute hereunder, fail to make any monetary
payment required under this Agreement on or before the due date recited herein
and such failure continues for thirty (30) Business Days after written notice
from Service Provider specifying such failure, or
(r)fail to perform or comply with, in any material respect, any of the other
covenants, agreements, terms or conditions contained in this Agreement
applicable to Recipient and such failure shall continue for a period of thirty
(30) days after written notice thereof from Service Provider to Recipient
specifying in reasonable detail the nature of such failure, or, in the case such
failure is of a nature that it cannot, with due diligence and good faith, cure
within thirty (30) days, if Recipient fails to proceed promptly and with all due
diligence and in good faith to cure the same and thereafter to prosecute the
curing of such failure to completion with all due diligence within ninety (90)
days thereafter.
9.04 Bankruptcy
An Event of Default shall exist with respect to a party if such party:
(s)applies for or consents to the appointment of a receiver, trustee or
liquidator of itself or any of its property;
(t)makes a general assignment for the benefit of creditors;
(u)is adjudicated bankrupt or insolvent; or
(v)files a voluntary petition in bankruptcy or a petition or an answer seeking
reorganization or an arrangement with creditors, takes advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law, or admits the material allegations of a petition filed against
it in any proceedings under any such law.
9.05 Reorganization/Receiver. An Event of Default shall exist with respect to a
party if an order, judgment or decree is entered by any court of competent
jurisdiction approving a petition seeking reorganization of MSC or MPM, as the
case may be, or appointing a receiver, trustee or liquidator of MSC or MPM, as
the case may be, of all or a substantial part of any of the assets of MSC or
MPM, as the case may be, and such order, judgment or decree continues unstayed
and in effect for a period of sixty (60) days from the date of entry thereof.
9.06 Delays and Omissions. No delay or omission as to the exercise of any right
or power accruing upon any Event of Default shall impair the non-defaulting
party's exercise of any right or power or shall be construed to be a waiver of
any Event of Default or acquiescence therein.
ARTICLE X.
TERMINATION
10.01 Terminating Events. This Agreement shall terminate between MSC and MPM at
the written election of the non-defaulting party, upon the occurrence of an
Event of Default under this Agreement when the time to cure has lapsed.
10.02 Termination for Convenience. Either MSC or MPM may terminate this
Agreement for its convenience, without cause, by giving the other party written
notice not less than thirty (30) days prior to the effective date of such
termination.
10.03 Effect of Termination. Notwithstanding anything herein to the contrary,
this Section 10.03 and Sections 10.04, and Article

11

--------------------------------------------------------------------------------

 

XIII (other than Section 13.08) shall survive any termination of this Agreement.
Unless subject to a good faith dispute hereunder, within thirty (30) days after
the termination of this Agreement, Recipient shall pay Service Provider all
accrued and unpaid amounts due under this Agreement.
10.04 Transition Assistance. At the request of Recipient, upon a termination or
non-renewal of this Agreement, Service Provider will provide reasonable
assistance to Recipient necessary to transfer the applicable services provided
hereunder to Recipient or Recipient's designated third party provider. Recipient
shall pay Service Provider all of its reasonable costs for providing such
transition assistance without mark-up, but including reasonable allocated
overhead. In no event shall Service Provider be required to provide transition
assistance for more than 180 days (subject to one successive renewal for an
additional 180 day period at the election of Recipient) after termination.
ARTICLE XI.
NOTICES
All notices provided for in this Agreement or related to this Agreement, which
either party desires to serve on the other, shall be in writing and shall be
considered delivered upon receipt. Any and all notices or other papers or
instruments related to this Agreement shall be sent by:
(a)    
by United States registered or certified mail (return receipt requested),
postage prepaid, in an envelope properly sealed;

(b)    
by a facsimile transmission where written acknowledgment of receipt of such
transmission is received and a copy of the transmission is mailed with postage
prepaid; or

(c)    
a nationally recognized overnight delivery service;

provided for receipted delivery, addressed as follows:
MSC:
Momentive Specialty Chemicals Inc.
180 East Broad Street,
Columbus, OH 43215
Attention: General Counsel
Facsimile: (614) 225-2108
with a copy to:
O'Melveny & Myers LLP
7 Times Square
New York, NY 10036
Attention:    John M. Scott
Facsimile:    (212) 326-2019
MPM:
Momentive Performance Materials Inc.
22 Corporate Woods Blvd.
Albany, NY 12211
Attention: General Counsel
Facsimile: (518) 533-4662
with a copy to:
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Attention:    Andrew J. Nussbaum
Benjamin M. Roth
Facsimile:    (212) 403-2000
Either MSC or MPM may change the address or name of addressee applicable to
subsequent notices (including copies of said notices as hereinafter provided) or
instruments or other papers to be served upon or delivered to the other party,
by giving notice to the other party as aforesaid; provided, that notice of such
change shall not be effective until the fifth (5th) day after mailing or
facsimile transmission.

12

--------------------------------------------------------------------------------

 

ARTICLE XII.
DISPUTE RESOLUTION
12.01 Resolution Procedure. Each of MSC and MPM agrees to use its reasonable
best efforts to resolve disputes under this Agreement by a negotiated resolution
between the parties or as provided for in this Article XII.
12.02 Exchange Of Written Statements. In the event of a dispute under this
Agreement, either MSC or MPM, on the one hand, may give a notice to the other
party requesting that the Steering Committee in good faith try to resolve (but
without any obligation to resolve) such dispute. Not later than fifteen (15)
days after said notice, each party shall submit to the other party a written
statement setting forth such party's description of the dispute and of the
respective positions of the parties on such dispute and such party's recommended
resolution and the reasons why such party feels its recommended resolution is
fair and equitable in light of the terms and spirit of this Agreement. Such
statements represent part of a good-faith effort to resolve a dispute and as
such, no statements prepared by a party pursuant to this Section 12.02 may be
introduced as evidence or used as an admission against interest in any arbitral
or judicial resolution of such dispute.
12.03 Good Faith Negotiations. If the dispute continues unresolved for a period
of seven (7) days (or such longer period as the Steering Committee may otherwise
agree upon) after the simultaneous exchange of such written statements, then the
Steering Committee shall promptly commence good-faith negotiations to resolve
such dispute but without any obligation to resolve it. Any such meeting may be
conducted by teleconference.
12.04 Determination Of Steering Committee. Not later than thirty (30) days after
the commencement of good-faith negotiations, if the Steering Committee renders
an agreed resolution on the matter in dispute, then both MSC and MPM shall be
bound thereby. If the Steering Committee has not resolved the matter in dispute
within thirty (30) days after the commencement of good-faith negotiations,
either MSC or MPM may submit the dispute to arbitration in accordance with
Section 12.05.
12.05 Disputes Submitted to Arbitration. Wherever any dispute arises between MSC
and MPM, or among members of the Steering Committee, which is not otherwise
resolved by the vote of a majority of the members of the Steering Committee or
between the parties, the same shall be submitted to resolution by arbitration to
be conducted in New York, New York, in accordance with the American Arbitration
Association Rules then in force and the terms and conditions set forth in
Sections 12.06 through 12.09.
12.06 Selection of Arbitrators. Either party shall have the right to submit such
dispute to arbitration by delivery of written notice to the other party stating
that the party delivering such notice desires to have the then unresolved
controversy between MSC and MPM reviewed by a board of three (3) arbitrators.
Said notice shall also set forth the identity of the person selected by the
notifying party as its arbitrator, and shall detail the dispute between the
parties and such party's suggested resolution. Within twenty (20) days after
receipt of such notice, the other party shall designate a person to act as
arbitrator and shall notify the party requesting arbitration of such
designation, the name and address of the person so designated, and the suggested
resolution of such dispute by such party. The two (2) arbitrators designated as
aforesaid shall promptly select a third arbitrator, and if they are not able to
agree on such third arbitrator, then either arbitrator, on five (5) days' notice
in writing to the other, or both arbitrators, shall apply to the local
arbitration authority to designate and appoint such third arbitrator. The two
arbitrators selected by the parties shall then notify MSC and MPM in writing
promptly upon the selection of the third arbitrator. If the party upon whom such
written request for arbitration is served shall fail to designate its arbitrator
within twenty (20) days after receipt of such notice, then the suggested
resolution of the dispute as set forth in the written notice delivered by the
party requesting such arbitration shall become the resolution thereof, and shall
be binding on MSC and MPM hereunder.
12.07 Submission of Evidence. Within thirty (30) days following the date on
which the parties shall have received notice of the appointment of the third
arbitrator, the parties shall submit to the arbitrator so appointed a full
statement of their respective positions and their reasons in support thereof, in
writing, with copies delivered to the other party. Upon receipt of such written
statement from the other party, the party receiving the same may file with the
arbitrators a written rebuttal. Unless requested by the arbitrators, no hearing
shall be required in connection with any such arbitration, and the arbitrators
may elect to base their decisions on the written material submitted by the
parties; provided, however, that the parties shall submit to hearings, and be
prepared to provide testimony, by themselves or by witnesses called on their
behalf, if so requested by the arbitrators.
12.08 Decisions of Arbitrators. Following receipt of the written materials from
each party, and not later than 60 days from the final hearing held in connection
with such arbitration, the arbitrators shall render their decision, which
decision shall adopt either the position of MSC or MPM as previously submitted
to the arbitrators, in full, without revision or alteration thereof, and without
compromise. If more than one issue shall be submitted to the same arbitrators
for resolution, each such issue shall be deemed a separate arbitration for all
purposes hereof, such issues to be identified separately by the parties in their
submission to arbitration, and each such issue shall be subject to a separate
decision by the arbitrators.
12.09 Arbitration is Binding. The decision of a majority of the arbitrators
shall be binding upon MSC and MPM and shall be

13

--------------------------------------------------------------------------------

 

enforceable in any court of competent jurisdiction. Such decision and award may
allocate the costs of such arbitration to one of the parties, equally or
disproportionately between the parties.
ARTICLE XIII.
MISCELLANEOUS
13.01 Assignment. Neither MSC nor MPM shall assign this Agreement or any
interest therein without the express prior written consent of the other party,
which consent shall not be unreasonably withheld. Notwithstanding the preceding
sentence, MSC or MPM may assign or transfer this Agreement to any Affiliate of
such party; provided, that a counterpart original of such assignment is
delivered to the other parties on or before the effective date of such
assignment; and provided, further, that such Affiliate expressly assumes and
agrees to be bound by all of the terms and conditions of this Agreement. Except
as otherwise provided herein, each provision hereof shall extend to and shall,
as the case may require, bind and inure to the benefit of the parties' permitted
successors and assigns and legal representatives.
13.02 Construction. The language in all parts of this Agreement shall be in all
cases construed simply according to its fair meaning, and not strictly for or
against MSC or MPM. This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing the
same to be drafted.
13.03 Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of New York without reference to its
choice of law provisions.
13.04 Severability. Should any portion of this Agreement be declared invalid or
unenforceable, then such portion shall be deemed to be severed from this
Agreement and shall not affect the remainder thereof.
13.05 Attorneys' Fees. Should either party institute an action or proceeding to
enforce any provisions hereof or for other relief due to an alleged breach of
any provision of this Agreement, the prevailing party shall be entitled to
receive from the other party all costs of the action or proceeding and
reasonable attorneys' fees.
13.06 Entire Agreement. This Agreement covers in full each and every agreement
of every kind or nature whatsoever between the parties hereto concerning this
Agreement, and all preliminary negotiations and agreements, whether verbal or
written, of whatsoever kind or nature are merged herein. No oral agreement or
implied covenant shall be held to vary the provisions hereof, any statute, law
or custom to the contrary notwithstanding.
13.07 Counterparts. This Agreement may be executed in two or more counterparts
and shall be deemed to have become effective when and only when all parties
hereto have executed this Agreement, although it shall not be necessary that any
single counterpart be signed by or on behalf of each of the parties hereto, and
all such counterparts shall be deemed to constitute but one and the same
instrument.
13.08 Force Majeure. Whenever this Agreement requires an act to be performed
within a specified time period or to be completed diligently, such periods are
subject to Unavoidable Delays. “Unavoidable Delays” are delays beyond the
reasonable control of the party asserting the delay, and include delays caused
by acts of God, acts of war, terrorist attack, civil commotions, riots, strikes,
lockouts, acts of government in either its sovereign or contractual capacity,
perturbation in telecommunications transmissions, inability to obtain suitable
labor or materials, accident, fire, water damages, flood, earthquake, or other
natural catastrophes. In the event of an Unavoidable Delay, the Recipient may
either (i) perform any Services that Service Provider is unable to perform or
(ii) contract with a third party to provide any such affected Service.
13.09 No Warranties. Service Provider shall use its best efforts to render the
services contemplated by this Agreement in good faith to Recipient, but hereby
explicitly disclaims any and all warranties, express or implied, except to the
extent expressly provided herein.
13.10 Headings. Headings or captions have been inserted for convenience of
reference only and are not to be construed or considered to be a part hereof and
shall not in an way modify, restrict or amend any of the terms or provisions
hereof.
13.11 Waiver. The waiver by one party of any default or breach of any of the
provisions, covenants or conditions hereof of the part of the other party to be
kept and performed shall not be a waiver of any preceding or subsequent breach
or any other provisions, covenants or conditions contained herein.
13.12 Consent to Jurisdiction. The parties hereto agree that, other than an
arbitration proceeding arising pursuant to Article XII, any legal action or
proceeding with respect to or arising out of this Agreement may be brought in or
removed to the courts of the State of New York located in the borough of
Manhattan or of the United States of America for the Southern District of New
York. By execution and delivery of this Agreement, the parties hereto accept,
for themselves and in respect of their property, generally and unconditionally,
the exclusive jurisdiction of the aforesaid courts. The parties hereto
irrevocably consent to the

14

--------------------------------------------------------------------------------

 

service of process out of any of the aforementioned courts in any manner
permitted by law. The parties hereto hereby waive any right to stay or dismiss
any action or proceeding under or in connection with this Agreement brought
before the foregoing courts on the basis of forum non-conveniens.
13.13 Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS AGREEMENT AND THE RELATIONSHIP BETWEEN THE PARTIES HERETO THAT IS BEING
ESTABLISHED. THE PARTIES HERETO ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE PARTIES HERETO FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.
13.14 Third Party Beneficiaries. None of the obligations hereunder of either
party shall run to or be enforceable by any party other than the parties to this
Agreement and their respective successors and assigns in accordance with the
provisions of this Agreement.
13.15 Amendments. This Agreement may be changed or modified only by an agreement
in writing signed by the parties hereto, and no oral understandings shall be
binding as between the parties.
*****

15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
and year first above written.
 
MOMENTIVE SPECIALTY CHEMICALS INC.
 
By:    Authorized Person___________________
Name:
Title:
 
MOMENTIVE PERFORMANCE MATERIALS INC.
 
By:    Authorized Person___________________
Name:
Title:
 
MOMENTIVE PERFORMANCE MATERIALS WORLDWIDE INC.
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS USA INC.
By:    Authorized Person___________________
Name:
Title:
JUNIPER BOND HOLDINGS I LLC
By:    Authorized Person___________________
Name:
Title:
JUNIPER BOND HOLDINGS II LLC
By:    Authorized Person___________________
Name:
Title:
JUNIPER BOND HOLDINGS III LLC
By:    Authorized Person___________________
Name:
Title:

16

--------------------------------------------------------------------------------

 

JUNIPER BOND HOLDINGS IV LLC
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS QUARTZ, INC.
By:    Authorized Person___________________
Name:
Title:
MPM SILICONES, LLC
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS SOUTH AMERICA INC.
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS CHINA SPV INC.
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS INDUSTRIA DE SILICONES LTDA
By:    Authorized Person___________________
Name:
Title:
 

17

--------------------------------------------------------------------------------

 

MOMENTIVE PERFORMANCE MATERIALS CANADA ULC
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS S. DE R.L. DE C.V.
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS AUSTRALIA PTY LTD
By:    Authorized Person___________________
Name:
Title:
 
MOMENTIVE PERFORMANCE MATERIALS SHANGHAI CO LTD
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS (NANTONG) CO LTD
By:    Authorized Person___________________
Name:
Title:
WUXI MOMENTIVE PERFORMANCE MATERIALS CO LTD
By:    Authorized Person___________________
Name:
Title:

18

--------------------------------------------------------------------------------

 

MOMENTIVE PERFORMANCE MATERIALS HONG KONG LTD
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS JAPAN LLC
By:    Authorized Person___________________
Name:
Title:
OHTA KAKO LLC
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS KOREA CO LTD
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS PTE LTD
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE SERVICES S. DE R.L. DE C.V.
By:    Authorized Person___________________
Name:
Title:

19

--------------------------------------------------------------------------------

 

MOMENTIVE PERFORMANCE MATERIALS LTD.
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS COMMERCIAL SERVICES GMBH
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS RUS LLC
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS KIMYA SANAYI VE TICARET LIMITED SIRKETI
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS (PTY) LTD.
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS (SHANGHAI) MANAGEMENT CO., LTD.
By:    Authorized Person___________________
Name:
Title:

20

--------------------------------------------------------------------------------

 

MOMENTIVE PERFORMANCE MATERIALS (SHANGHAI) TRADING CO., LTD.
By:    Authorized Person___________________
Name:
Title:
TA HOLDING PTE LTD
By:    Authorized Person___________________
Name:
Title:
NAUTILUS PACIFIC TWO PTE LTD
By:    Authorized Person___________________
Name:
Title:
NAUTILUS PACIFIC FOUR PTE LTD
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS ASIA PACIFIC PTE LTD
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS (THAILAND) LTD
By:    Authorized Person___________________
Name:
Title:

21

--------------------------------------------------------------------------------

 

MOMENTIVE PERFORMANCE MATERIALS BENELUX BVBA
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS FRANCE SARL
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS GMBH
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS HOLDING GMBH
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS QUARTZ GMBH
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS (INDIA) PRIVATE LIMITED
By:    Authorized Person___________________
Name:
Title:

22

--------------------------------------------------------------------------------

 

MOMENTIVE PERFORMANCE MATERIALS ITALY SRL
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS SPECIALTIES SRL
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS COMMERCIAL SERVICES SRL
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS SILICONES BV
By:    Authorized Person___________________
Name:
Title:
MOMENTIVE PERFORMANCE MATERIALS SUISSE SARL
By:    Authorized Person___________________
Name:
    

23

--------------------------------------------------------------------------------

 

EXHIBIT A
SERVICES
Executive/Senior Management
Administrative Support
Treasury
Audit and Tax
Financial Services
Legal Affairs
Property Management
Accounting and Records
Credit and Collections
Accounts Payable
Financial Statements
IT/ERP
Investor and Public Relations
EHS
Engineering
Payroll
Risk Management
Insurance
Human Resources
Procurement of requirements of raw materials, supplies, freight, equipment,
electricity, and insurance
Export Services
Contract Manufacturing

24

--------------------------------------------------------------------------------

 

EXHIBIT B
MASTER CONFIDENTIALITY AND JOINT DEVELOPMENT AGREEMENT
This Master Confidentiality and Joint Development Agreement (“Agreement”) is by
and between Momentive Specialty Chemicals Inc., with a principal place of
business at 180 East Broad Street, Columbus, Ohio 43215 (“MSC”), and Momentive
Performance Materials Inc., with a principal place of business at 22 Corporate
Woods Boulevard, Albany, NY 12211 (“MPM”). The effective date of this Agreement
is October 1, 2010 (“Effective Date”).
RECITALS
WHEREAS, MSC makes and sells epoxy, phenolic and coating products and materials,
as well as forest products, and has developed, and continues to develop,
proprietary technology and intellectual property relating to such products and
materials, the manufacture of such products and materials and the use of such
products and materials in a wide variety of end-use applications;
WHEREAS, MPM makes and sells silicones, quartz and ceramics products and
materials, and has developed, and continues to develop, proprietary technology
and intellectual property relating to such products and materials, the
manufacture of such products and materials and the use of such products and
materials in a wide variety of end-use applications;
WHEREAS, MSC and MPM are Affiliates, although separate legal entities, and are
both commonly indirectly owned by Momentive Performance Materials Holdings LLC;
WHEREAS, MSC and MPM mutually desire to cooperate with each other from time to
time in the exchange of confidential information and proprietary technology
and/or in the joint development of certain technology and/or products as the
Parties mutually deem appropriate throughout the life of this Agreement; and
WHEREAS, in the event that new technology, products, materials and the like,
including any resulting intellectual property related thereto, are developed
under this Agreement, MSC and MPM desire to set forth their respective rights
regarding the ownership and use of such technology, products, materials and
associated intellectual property.
NOW, THEREFORE, in consideration of the material covenants and promises set
forth herein the receipt and sufficiency of which is hereby agreed and
acknowledged, the Parties agree as follows:
1.Definitions.
1.1 “Affiliate” means any entity that directly or indirectly owns, is owned by,
or is under the common ownership with a Party, at any time during the term of
this Agreement. “Owns”, “owned” or “ownership” means direct or indirect
possession of more than fifty percent (50%) of the votes of holders of a
corporation's voting securities, or a comparable equity or other ownership
interest in any other type of entity; provided that for the purposes of this
Agreement, MPM and its Affiliates shall not constitute Affiliates of MSC or its
Affiliates, and vice-versa.
1.2 “Change of Control” means the occurrence of any of the following events: (a)
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of either of MSC
or MPM to any entity or group, together with any Affiliates thereof; (b)
consummation of a sale of capital stock, merger, consolidation, reorganization
or other transaction (or series of related transactions) involving either of MSC
or MPM following which the direct or indirect beneficial owners of the
applicable Party (or any of them) as of the date hereof do not hold,
collectively, capital stock or other securities of the surviving corporation (i)
with voting power to elect a majority of the surviving entity's board of
directors or equivalent, or (ii) representing a beneficial interest in the
surviving entity equal to at least a majority thereof or (c) any other
transaction the result of which is that MPM shall no longer constitute an
Affiliate of MSC. For purposes of this definition, no effect shall be given to
the proviso to the definition of "Affiliate" set forth in Section 1.1.
1.3 “Confidential Information” means any technical or commercial information or
data, trade secrets, know-how, etc., of either Party or their respective
Affiliates whether or not marked or stamped as confidential, including without
limitation, Technology, Invention(s), Intellectual Property Rights, Independent
Technology and any samples of products, materials or formulations including,
without limitation, the chemical identity and any properties or specifications
related to the foregoing. Any Development Program Technology, MPM Work Product,
MSC Work

25

--------------------------------------------------------------------------------

 

Product, Hybrid Work Product, Prior End-Use Work Product and/or Shared
Development Program Technology shall be Confidential Information of the Party
that owns the subject matter under the terms set forth in this Agreement.
1.4 “Development Program” means research and development programs that are
mutually agreed upon from time to time by the Parties in accordance with the
terms of this Agreement and described in a Development Program Form attached as
Exhibit A to this Agreement.
1.5 “Development Program Form” means the form described in Section 3.
1.6 “Development Program Technology” means Technology that is not Independent
Technology and that is conceived by at least one representative of a Party or a
Party's Affiliates, either solely or jointly, after the Effective Date and
before any expiration and/or termination of this Agreement and directly
attributed to work performed under any Development Program under this Agreement.
1.7 “Effective Date” means the date first written above.
1.8 “Hybrid Product” shall have the meaning set forth in Section 7.2 (c).
1.9 “Hybrid Work Product” shall have the meaning set forth in Section 7.2 (c).
1.10 “Independent Technology” means Technology and associated Intellectual
Property Rights owned solely by a Party, which is conceived prior to the
Effective Date and/or at any time outside of the course of a Development
Program, provided, where such conception occurred after the Effective Date, the
owning Party made no use of or reliance upon the other Party's Technology for
such conception or any subsequent reduction to practice.
1.11 “Intellectual Property Rights” means all worldwide utility and design
patents, patent applications, and rights associated therewith, including any
divisionals, continuations, continuations in part, reissues and reexaminations
thereof, regardless of whether such rights arise under the law of the United
States or any other state, country or jurisdiction, as well as all know-how,
trade secrets, proprietary information, technical data and the like.
1.12 “Invention” means any invention, improvement, know-how, development, or
discovery whether patentable or not.
1.13 “MPM Materials” means: (i) chemical substances whether molecular or
formulated and whether polymeric, monomeric or elemental which are based on the
element silicon; (ii) sealants and adhesives, and adhesion promoters; (iii)
catalytic materials including, without limitation, those based on the elements
or species tin, amines, nickel, platinum, titanium and palladium; (iv) urethane
additives and formulations containing the same; (v) additives for personal care
products and resulting formulations; (vi) coatings; (vii) cross-linking agents
and coupling agents; (viii) hardcoat formulations; (viii) ceramic powders for
industrial use in the manufacture of a wide variety of goods; (ix) thermal
management products for use in heat transfer applications; (x) ceramic parts and
coated articles, electric resistance heating elements, and related components
for use in various industrial processes; (xi) fabricated articles made from
fused silica, fused quartz or glass for use in the semiconductor, electronics,
metallurgical, thin film and other industries; (xii) ceramic heaters and heater
assemblies; (xii) metal carbide coatings; and (xiii) synthetic silicone dioxide
and modifications thereof.
1.14 “MPM Work Product” shall have the meaning set forth in Section 7.2 (a).
1.15 “MSC Materials” means (i) epoxy resins curing agents and modifiers for use
across a wide range of applications including coatings, laminates, composites
and adhesives; (ii) adhesives for use in engineered wood products; (iii)
formaldehyde and derivatives including hexamine, methaform and urea
concentrates; (iv) mortar chemicals including liquid latexes, redispersible
latex powders and other additives; (v) moulding compounds including epoxies,
phenolics, melamine-phenolics and unsaturated polyesters; (vi) resin coated
proppants; (vii) phenolic and amino resins including phenolic novolac, resole,
powder resin solutions and water-based solutions; (viii) tackifier resins and
pine chemicals for use in hot melt adhesives, road marking applications and
pressure-sensitive and non-pressure-sensitive adhesives; (ix) textile and
non-woven resins; (x) UV curable resins for fiber optic applications; (xi)
VERSATIC acid and derivatives; (xii) wax products and additives for use in
coatings, composites and gypsum panels; and (xiii) wood composite binders for
use in plywood and laminated veneer lumber, particleboard, MDF and oriented
strand board.
1.16 “MSC Work Product” shall have the meaning set forth in Section 7.2 (b).

26

--------------------------------------------------------------------------------

 

1.17 “Party” or “Parties” means, subject to Section 2, either MSC or MPM
individually, or both MSC and MPM, as the text would warrant.
1.18 “Person” means any individual, corporation, partnership, association,
trust, governmental authority or other entity or organization.
1.20    “Previously Commercialized Party” shall have the meaning set forth in
Section 1.21.
1.21    “Prior End-Use Work Product” means (i) Hybrid Product or (ii) the use of
any products, materials, formulations and the like that are made from or include
any Hybrid Product, in each case that can be used in an end-use application that
has been commercially exploited by one Party and/or a Party's Affiliate (but not
both of the Parties including their respective Affiliates) prior to the
Effective Date. The Party (including their respective Affiliates) who has
previously commercialized such end-use application will be referred to as
“Previously Commercialized Party”.
1.22    “Purpose” shall have the meaning set forth in Section 2.
1.23    “Royalty Obligations” means payment obligations, whether as up-front
payments, royalties, license maintenance fees, milestone payments or any other
consideration, for any royalty-bearing license granted in this Agreement that
has been reasonably negotiated by the Parties through arm's-length good faith
negotiation and agreement through the Steering Committee as provided in Section
7.4. In a scenario where the Parties have agreed to jointly pursue a commercial
opportunity and the licensor Party has decided, in its sole discretion, that its
participation in the joint opportunity will provide it with sufficient value,
the licensor Party may decide, in its sole discretion, that a reasonable royalty
is one dollar or other nominal amount. The Royalty Obligations may be agreed
upon as part of a Development Program Form, an amendment to this Agreement or
any other writing executed between the Parties.
1.24    “Shared Development Program Technology” means Development Program
Technology that (i) did not evolve into MPM Work Product or MSC Work Product,
(ii) is not Prior End-Use Work Product or (iii) does not meet the criteria set
forth in Section 7.2(c)(i) through (v).
1.25    “Steering Committee” means the committee described in Section 6.2.
1.26    “Technology” means all tangible or intangible know-how, knowledge,
concepts, procedures, schematics, trade secrets, technical information and data,
ideas, processes, inventions, technology, discoveries, improvements, methods,
compositions, formulae, techniques, test results, devices, designs, and/or
manufacturing specifications and procedures, strategic business information,
financial information, and any information regarding sources and prices for raw
materials, subassemblies, parts and manufacturing services.
2. Agreement Subject Matter. It is expected that the Parties will be exchanging
Confidential Information with each other: (i) during their mutual evaluation of
potential opportunities to collaborate with each other in the commercial
exploitation of their respective products and technologies, (ii) during any
cooperative research and development of newly developed products and
technologies, and (iii) during the commercial phase of any cooperative
exploitation of a Party's products and/or technologies. In addition, it is
expected that the Parties will also exchange Confidential Information during the
planning for and delivery of services pursuant to that certain Shared Services
Agreement, effective October 1, 2010, subscribed to by, among other parties, MPM
and Hexion Specialty Chemicals Inc. (predecessor company to MSC). Accordingly,
this Agreement sets forth the terms and conditions for the disclosure, receipt
and use of the other Party's Confidential Information and also sets forth the
terms and conditions for any cooperative development activities that the Parties
may mutually decide to pursue. All of the activities and exchanges of
Confidential Information described in this Section 2 shall be referred to as the
“Purpose.” For the purpose of clarity, each Party will be engaging in activities
to achieve the Purpose either by itself or with the assistance of, or through,
one or more of its Affiliates. Therefore, the term “Party” (or “Parties”) or MPM
or MSC in this Agreement shall mean the applicable Party and its respective
Affiliates, as the context requires. As an exception, the foregoing shall not
apply to Section 7.2 since it is intended that only MPM or MSC shall become
owners of the subject matter, materials and/or products contemplated therein.
3. Development Program. During the life of this Agreement, it is anticipated
that the Parties will meet from time to time to explore opportunities to
collaborate with each other under a Development Program to develop new products
and/or technology that could potentially benefit the Parties. If, as a result of
these meetings, the Parties mutually agree to pursue a Development Program, the
Parties will work in cooperation, through the Steering

27

--------------------------------------------------------------------------------

 

Committee or as otherwise agreed by the Parties, to define goals and objectives
of such Program and, thereafter, the scope of work, milestones and timelines of
the Development Program. The Parties shall also define the roles and
responsibilities of each Party, and nominate program leaders from each of their
respective organizations, as further described in Section 6, who will work with
each other to oversee and manage the establishment and implementation of the
Development Program and jointly develop protocols for the exchange of
experimental plans, technical program data and reporting periodic progress
reviews. All of the foregoing activities, etc. will be described in a separate
written Development Program Form, substantially in the form attached hereto as
Exhibit A (Development Program Form). Each Development Program Form shall be
signed by a duly authorized representative of each Party and maintained by the
Parties in a separate database and/or in the file where this Agreement is
maintained. Each Party agrees to regularly share data and information generated
as a result of each Development Program undertaken hereunder, and to promptly
notify the other Party of any new Development Program Technology, including
without limit, any Invention conceived or reduced to practice in the course of a
Development Program. For the purpose of clarity, in the event that any joint
development activity or initiative is carried out by the Parties and, in so
doing, the Parties fail to complete and execute a Development Program Form, such
activity will nevertheless be subject to all of the terms and conditions of this
Agreement and such failure will not relieve a Party or the Parties from
complying with this Agreement.
4. Information Sharing.
4.1 In order to coordinate and direct their respective research and development
activities under any Development Program, the Parties, through their respective
program leaders, will meet on a monthly basis, or as otherwise deemed necessary
by the Parties. During these monthly meetings, the Parties will review the
activities undertaken in connection with any ongoing Development Programs,
report on the progress towards achieving any established goals and objectives
and/or any perceived challenges or impediments to achieving such objectives,
discuss the status of the scope of work and any associated milestones and
timelines and make adjustments to the scope of work, milestones and/or timelines
as deemed necessary or beneficial. It is expected that these monthly meetings
will take place by telephone unless the Parties mutually agree otherwise.
4.2 The Parties shall jointly prepare a written report every three (3) months
during the life of any Development Program that outlines all research and
development activities that have transpired, the current status of such
activities, any relevant conclusions, future activities under contemplation, and
any proposed changes to the R & D scope, milestones and/or timelines. The report
shall also include a clear explanation and documentation of any inventions,
discoveries, improvements, etc. that have been made, as well as any conception
records generated in the manner set forth in Section 7.9 (d).
5. Financial Terms. Unless otherwise decided by the Steering Committee and
subsequently memorialized in a writing signed by the Parties' respective duly
authorized representatives, the Parties shall bear their respective costs
relating to performance under this Agreement without any financial obligation to
the other and neither Party shall be entitled to any reimbursement from the
other Party for costs it incurs in support of any Development Program.
6. Management of Joint Development Activities/Steering Committee.
6.1 Both MPM and MSC would each appoint one (1) individual from their respective
organizations to act as a Program Leader for each Development Program that is
pursued under this Agreement. The Program Leaders so appointed would be
responsible for: (i) establishing an R & D team (composed of personnel having
the requisite level of experience to properly and efficiently implement the
Development Program); (ii) developing an R & D plan pursuant to the general
guidelines set forth in Sections 2 and 3; (iii) overseeing the day-to-day
management and implementation of the Development Program on behalf of MPM and
MSC; and (iv) coordinating the exchange of routine Development Program-related
communications between MPM and MSC. The Program Leaders would be further
responsible for establishing a patent development strategy including, among
other things, patent procurement targets, to protect all Development Program
Technology. In addition, the Program Leaders will prepare an outline detailing
proposed ownership of patents and patent applications, consistent with the
ownership provisions of Section 7.2, that are likely to evolve from the
Development Program on or before six (6) months from the date of commencement of
the Development Program in question. This outline will, in turn, be reviewed by
the Steering Committee and adopted or modified, as the Steering Committee deems
appropriate. As a Development Program approaches its latter stages and the
Parties have established an understanding of the potential value associated with
the Development Program Technology and other work product resulting from a
Development Program, the Program Leaders will prepare a proposed business model
or value-sharing proposition for consideration by the Steering Committee. In the
event that the Parties decide, by mutual agreement or Steering

28

--------------------------------------------------------------------------------

 

Committee determination, that a particular Development Program would be executed
and managed more efficiently by one of the Program Leaders due to his or her
prior experience in the targeted subject matter area, the Parties, or the
Steering Committee, may nominate one of the Program Leaders to serve as the
managing Program Leader for that particular Development Program.
6.2 Both MPM and MSC would each appoint three (3) individuals from their
respective organizations to form a Steering Committee; one (1) individual should
be a senior-level representative selected from the marketing/commercial group,
one (1) individual should be a senior-level representative selected from the
technology group and the third individual can be selected as a Party deems
appropriate. In general, the functions of the Steering Committee would be to
provide strategic direction to the Program Leaders and make informed decisions
regarding the direction, management and implementation of the Development
Program(s). Each Party, in its sole discretion, would be permitted to change its
own Steering Committee members by providing written notice to the other Party,
along with an explanation of why the change is being made.
6.3The Steering Committee would meet in person at least two (2) times per year
or as otherwise deemed necessary. The location of meetings would alternate
between MPM and MSC host facilities. Alternatively, the Steering Committee, at
its discretion, could conduct these meeting via telephone. Steering Committee
decisions would become effective with a unanimous vote. Each member of the
Steering Committee would have one (1) vote.
6.4 In addition to addressing the matters set forth in Sections 3, 5, 6.1, 6.2
and 7.2 (c), or by way of further clarifying such matters, the Steering
Committee would consider and reach decisions on the following matters:
(a)Whether to accept, reject or modify R & D plans or Development Programs
proposed by the Program Leaders;
(b)Whether to continue or modify ongoing Development Programs;
(c)Approve or reject key milestone events for Development Programs, as
established by the Program Leaders, including anticipated deliverables and dates
of completion and revise and/or add secondary milestones as necessary;
(d)Whether to procure resources that are needed from time to time in the
execution of any Development Program;
(e)Discuss and decide upon commercialization options and strategies for
exploiting any technologies, products, systems, materials and the like that
result from work performed under a Development Program and provide specific
guidance and direction to MPM and MSC for executing any established
commercialization strategies; and
(f)Make reasonable determination of Royalty Obligations as contemplated under
this Agreement.;
7. Intellectual Property Ownership, Commercial Principles and Licenses.
7.1 Independent Technology. Each Party acknowledges and agrees that, as between
the Parties, each Party is and shall remain for all purposes hereunder the sole
and exclusive owner of all right, title and interest in and to its Independent
Technology and all associated Intellectual Property Rights. Each Party
acknowledges that it acquires no rights under this Agreement to the other
Party's Independent Technology or associated Intellectual Property Rights other
than the limited licenses expressly granted in this Agreement.
7.2 Ownership of Development Program Technology and Related Intellectual
Property Rights. Unless otherwise agreed in writing, and subject to Section 7.1,
ownership of Development Program Technology and all Intellectual Property Rights
derived therefrom shall be as follows:
(a)MPM. As between the Parties, MPM shall own all Development Program Technology
relating to (i) MPM Materials, (ii) all know-how and processes relating to the
manufacture of MPM Materials, (iii) all analytical and/or quality control
techniques used in the evaluation of MPM Materials, (iv) all uses of any MPM
Materials (without use of any MSC Material) in any and all end-use applications,
and (v) any and all products, materials, formulations and the like that are made
from or include an MPM Material (without the use or inclusion of any MSC
Material). MPM shall also own all Intellectual Property Rights derived from any
of the foregoing in (i) through (v), developed pursuant to this Agreement as
Development Program Technology, regardless of inventorship. All of the foregoing
in (i) through (v) shall be referred to as “MPM Work Product.” MSC hereby
assigns to MPM the entire right, title and

29

--------------------------------------------------------------------------------

 

interest in and to the MPM Work Product, including without limit, any Inventions
and Intellectual Property Rights derived from the Development Program Technology
associated with or applicable to such MPM Work Product.
(b) MSC. As between the Parties, MSC shall own all Development Program
Technology relating to (1) MSC Materials, (ii) all know-how and processes
relating to the manufacture of MSC Materials, (iii) all analytical and/or
quality control techniques used in the evaluation of MSC Materials, (iv) all
uses of any MSC Materials (without the use or inclusion of any MPM Material) in
any and all end-use applications, and (v) any and all products, materials,
formulations and the like that are made from or include an MSC Material (does
not include an MPM Material). MSC shall also own all Intellectual Property
Rights derived from any of the foregoing in (i) through (v), developed pursuant
to this Agreement as Development Program Technology, regardless of inventorship.
All of the foregoing in (i) through (v) shall be referred to as “MSC Work
Product.” MPM hereby assigns to MSC the entire right, title and interest in and
to the MSC Work Product, including without limit, any Inventions and
Intellectual Property Rights derived from the Development Program Technology
associated with or applicable to such MPM Work Product.
(c) Ownership Requiring A Steering Committee Decision. Subject to
Section 7.2(e), the Steering Committee shall decide, on a case-by-case basis,
which Party owns, as between the Parties, Development Program Technology
relating to: (i) any product, material, composition of matter, system or the
like that includes an MPM Material and an MSC Material (“Hybrid Product”), (ii)
all know-how, processes, etc., relating to the manufacture of any Hybrid
Product, (iii) all analytical and/or quality control techniques used in the
evaluation of any Hybrid Product, (iv) any and all end-use applications of any
Hybrid Product, provided that such end-use applications have never been
commercially exploited by either of the Parties, or have been commercially
exploited by both of the Parties, prior to the Effective Date, (v) any and all
end-use applications of products, materials, formulations and the like that are
made from or include any Hybrid Product, provided that such end-use applications
have never been commercially exploited by either of the Parties, or have been
commercially exploited by both of the Parties, prior to the Effective Date and
(vi) Shared Development Program Technology. All of the foregoing in (i) through
(vi) shall be referred to as “Hybrid Work Product.” An owner of any Hybrid Work
Product as decided by the Steering Committee shall also own all of the
Intellectual Property Rights in the Development Program Technology derived from
that Hybrid Work Product and the non-owning Party hereby assigns to the owning
Party the entire right, title and interest in and to that Hybrid Work Product,
including without limit, any Inventions and Intellectual Property Rights derived
from the Development Program Technology associated with or applicable to such
Hybrid Work Product.
(d) Joint Ownership As Default Decision. In the event that the Steering
Committee is unable to reach a decision regarding the ownership of Development
Program Technology and related Intellectual Property Rights resulting from
Hybrid Work Product as contemplated in Section 7.2 (c) at the Steering Committee
meeting that the particular ownership issue is presented for consideration, or
within thirty (30) days thereafter should the Steering Committee decide that it
needs more time to reach a definitive decision, then the Parties shall jointly
own that Hybrid Work Product and such related Intellectual Property Rights until
a definitive decision is reached, provided that, during any period of joint
ownership, neither Party will (i) exercise such joint ownership in a way that is
inconsistent with the intent and the terms and conditions of this Agreement,
(ii) assign or transfer title to any such work product or Intellectual Property
Rights without the other Party's express prior written consent, or (iii) license
or otherwise provide such Hybrid Work Product or Intellectual Property Rights to
any third party, including without limitation any competitor of the other Party
or any infringer or potential infringer which the other Party is pursuing or
plans to pursue. In the event that a definitive decision is reached with respect
to the ownership of the subject Hybrid Work Product and related Intellectual
Property Rights derived from Development Program Technology, the owning party
will own such Hybrid Work Product and such related Intellectual Property Rights
under the terms and conditions of this Agreement. In the event that a definitive
decision assigning ownership of any Hybrid Work Product and related Intellectual
Property Rights derived from Development Program Technology to one of the
Parties is never reached, then the Parties will continue to jointly own such
Hybrid Work Product and related Intellectual Property Rights derived from
Development Program Technology subject to the terms of this Section 7.2 (d).
(e) Other Ownership Provisions. As between the Parties, the Previously
Commercialized Party shall own all Development Program Technology relating to
the Prior End-Use Work Product in the end-use application that it has
commercialized prior to the Effective Date. An owner of Prior End-Use Work
Product shall also own all of the Intellectual Property Rights in the
Development Program Technology derived from that Prior End-Use Work Product and
the non-owning Party hereby assigns to the owning Party the entire right, title
and interest in and to that Prior End-Use Work Product, including without limit,
any Inventions and Intellectual Property Rights in the Development Program
Technology associated with or applicable to such Prior End-Use Work Product.
7.3 Research Licenses.
(a) Subject to the terms and conditions of this Agreement, each Party hereby
grants to the other Party and

30

--------------------------------------------------------------------------------

 

its Affiliates, on behalf of itself and its Affiliates, a non-exclusive,
royalty-free, worldwide, revocable, limited license to use, during the term of
this Agreement, the Independent Technology of the owner Party, solely to permit
the other Party's (by itself and/or through its Affiliates') performance of
research and development activities in connection with the execution and
implementation of any Development Program under this Agreement and/or to pursue
by itself, with no third Person (not including Affiliates) involvement,
independent, internal research and development initiatives outside the scope of
this Agreement. In the event that a Party's and/or its Affiliates' (“Licensor
Party”) Independent Technology is used under the license granted in this Section
7.3 (a) by the other Party and/or its Affiliates (“Licensee Party”) to pursue
independent research and development initiatives outside the scope of this
Agreement and such initiatives result in the creation or development of any
Invention and/or Technology, the Licensee Party hereby grants and agrees to
grant to the Licensor Party, a non-exclusive, royalty-free, worldwide license
under such Invention and/or Technology, as well as any Intellectual Property
Rights derived from such Invention and/or Technology.
(b)    Subject to the terms and conditions of this Agreement, each Party hereby
grants to the other Party and its Affiliates, on behalf of itself and its
Affiliates, a non-exclusive, royalty-free, worldwide, revocable, limited license
to use, during the term of this Agreement, the Intellectual Property Rights
derived from the Development Program Technology directly related to the MPM Work
Product, MSC Work Product, Hybrid Work Product and Prior End-Use Work Product
(as the case may be) of the owner Party, solely to permit the other Party's
performance (by itself and/or through its Affiliates) of research and
development activities in connection with the execution and implementation of
any Development Program under this Agreement and/or to pursue by itself, with no
third Person (not including Affiliates) involvement, independent, internal
research and development initiatives outside the scope of this Agreement. In the
event that a Party's and/or its Affiliates' (“Licensor Party”) Independent
Technology is used under the license granted in this Section 7.3 (b) by the
other Party and/or its Affiliate (“Licensee Party”) to pursue independent
research and development initiatives outside the scope of this Agreement and
such initiatives result in the creation or development of any Invention and/or
Technology, the Licensee Party hereby grants and agrees to grant to the Licensor
Party, a non-exclusive, royalty-free, worldwide license under such Invention
and/or Technology, as well as any Intellectual Property Rights derived from such
Invention and/or Technology
7.4 Commercial Principles.
Each Party agrees to use commercially reasonable efforts to develop, implement
and follow collaborative strategies for the commercialization of any MSC
Material, MPM Material and/or Hybrid Product. The purpose of the foregoing
obligation is to provide each Party with an equitable and balanced opportunity
to derive value and monetary return from opportunities that might result from
any work or collaboration done under this Agreement. One component of any
evaluation of a collaborative commercial strategy will include an analysis of
the value proposition associated with the joint pursuit of a commercial
opportunity by the Parties. One such consideration is the Royalty Obligations
that would be associated with the commercial licenses granted under Sections 7.5
through 7.8, which will be negotiated and agreed to by the respective
representatives of the Parties through the Steering Committe in arm's-length
good faith negotiations. Each Party acknowledges and agrees that the agreement
on the Royalty Obligations is a condition precedent to the effectiveness of the
commercial licenses granted under Sections 7.5 through 7.8 and the licensee
Party will pay the Royalty Obligations during the term of such licenses. It is
expected that the Steering Committee members will play a primary role in
fulfilling the obligations under this Section 7.4 on behalf of their respective
organizations. If, after using commercially reasonable efforts to satisfy these
obligations, the Parties decide that it is not commercially feasible or
desirable to pursue a commercial opportunity jointly, each Party shall be
permitted to separately pursue the opportunity. For the purpose of clarity, the
Parties do not intend for anything contained in this Section 7.4 to create any
partnership, agency, joint venture or the like between the Parties. Indeed, the
Parties intend, at all times, to maintain their separate legal identities as
they work together under this Agreement.
7.5 MPM Licenses To MSC.
(a)Subject to the terms and conditions of this Agreement, including the payment
of applicable Royalty Obligations by MSC, MPM agrees to grant and does hereby
grant to MSC and its Affiliates, on behalf of itself and its Affiliates, a
nonexclusive, royalty-bearing, worldwide, revocable license under its
Intellectual Property Rights derived from, and only from, MPM Work Product to
make, have made, use, sell, offer to sell and import MSC Materials and/or Hybrid
Products, provided that this license shall not become effective and MSC shall
not actually have any licensed rights under this Section 7.5 (a) until the
applicable Royalty Obligations have been agreed to by the Parties as provided in
Section 7.5. This license does not grant MSC any sublicense rights and does not
include any license to MPM's Intellectual Property Rights that relate to MPM's
Independent Technology. MPM agrees not to

31

--------------------------------------------------------------------------------

 

enforce any infringement claim of the Intellectual Property Rights licensed
under this Section 7.5 (a) based on a use of MSC's Materials and/or Hybrid
Products by a customer who purchases MSC Materials and/or Hybrid Products from
MSC.
(b) Subject to the terms and conditions of this Agreement, including the payment
of applicable Royalty Obligations by MSC, MPM agrees to grant and does hereby
grant to MSC and its Affiliates, on behalf of itself and its Affiliates, a
nonexclusive, royalty-bearing, worldwide, revocable license under its
Intellectual Property Rights derived from, and only from, Prior End-Use Work
Product to use a Hybrid Product, and/or any products, materials, formulations
and the like that are made from or include any Hybrid Product, provided that
this license shall not become effective and MSC shall not actually have any
licensed rights under this Section 7.5 (b) until the applicable Royalty
Obligations have been agreed to by the Parties as provided in Section 7.4. This
license also includes a right for MSC to sublicense the licensed right of use to
its customers.
(c) Subject to the terms and conditions of this Agreement, including the payment
of applicable Royalty Obligations by MSC, MPM agrees to grant and does hereby
grant to MSC and its Affiliates, on behalf of itself and its Affiliates, a
nonexclusive, royalty-bearing, worldwide, revocable license under its
Independent Technology to make, have made, use, sell, offer to sell and import
MSC Materials and/or Hybrid Products, provided that this license shall not
become effective and MSC shall not actually have any licensed rights under this
Section 7.5 (c) until the applicable Royalty Obligations have been agreed to by
the Parties as provided in Section 7.4. MPM agrees not to enforce any
infringement claim of the Intellectual Property Rights licensed under this
Section 7.5 (c) based on a use of MSC's Materials and/or Hybrid Products by a
customer who purchases MSC Materials and/or Hybrid Products from MSC.
7.6 MSC Licenses To MPM.
(a) Subject to the terms and conditions of this Agreement, including the payment
of applicable Royalty Obligations by MPM, MSC agrees to grant and does hereby
grant to MPM and its Affiliates, on behalf of itself and its Affiliates, a
nonexclusive, royalty-bearing, worldwide, revocable license under its
Intellectual Property Rights derived from, and only from, MSC Work Product to
make, have made, use, sell, offer to sell and import MPM Materials and/or Hybrid
Products, provided that this license shall not become effective and MSC shall
not actually have any licensed rights under this Section 7.6 (a) until the
applicable Royalty Obligations have been agreed to by the Parties as provided in
Section 7.4. This license does not grant MPM any sublicense rights and does not
include any license to MSC's Intellectual Property Rights that relate to MSC's
Independent Technology. MSC agrees not to enforce any infringement claim of the
Intellectual Property Rights licensed under this Section 7.5 (a) based on a use
of MPM's Materials and/or Hybrid Products by a customer who purchases MPM
Materials and/or Hybrid Products from MPM.
(b) Subject to the terms and conditions of this Agreement, including the payment
of applicable Royalty Obligations by MPM, MSC agrees to grant and does hereby
grant to MPM and its Affiliates, on behalf of itself and its Affiliates, a
nonexclusive, royalty-bearing, worldwide, revocable license under its
Intellectual Property Rights derived from, and only from, Prior End-Use Work
Product to use a Hybrid Product, and/or any products, materials, formulations
and the like that are made from or include any Hybrid Product, provided that
this license shall not become effective and MPM shall not actually have any
licensed rights under this Section 7.6 (b) until the applicable Royalty
Obligations have been agreed to by the Parties as provided in Section 7.4. This
license also includes a right for MPM to sublicense the licensed right of use to
its customers.
(c) Subject to the terms and conditions of this Agreement, including the payment
of applicable Royalty Obligations by MPM, MSC agrees to grant and does hereby
grant to MPM and its Affiliates, on behalf of itself and its Affiliates, a
nonexclusive, royalty-bearing, worldwide, revocable license under its
Independent Technology to make, have made, use, sell, offer to sell and import
MPM Materials and/or Hybrid Products, provided that this license shall not
become effective and MPM shall not actually have any licensed rights under this
Section 7.5 (c) until the applicable Royalty Obligations have been agreed to by
the Parties as provided in Section 7.4. MSC agrees not to enforce any
infringement claim of the Intellectual Property Rights licensed under this
Section 7.6 (c) based on a use of MPM's Materials and/or Hybrid Products by a
customer who purchases MPM Materials and/or Hybrid Products from MPM.
7.7 Cross Licenses
(a) Subject to the terms and conditions of this Agreement, including the payment
of applicable Royalty Obligations by the licensee Party under this Section, each
Party agrees to grant and does hereby grant to the other Party and its
Affiliates, on behalf of itself and its Affiliates, a nonexclusive,
royalty-bearing, worldwide, revocable

32

--------------------------------------------------------------------------------

 

license under its Intellectual Property Rights derived from, and only from,
Hybrid Work Product that it owns under this Agreement to make, have made, use,
sell, offer to sell and import Hybrid Products, provided that this license shall
not become effective and neither licensee Party shall actually have any licensed
rights under this Section 7.7(a) until the applicable Royalty Obligations have
been agreed to by the Parties as provided in Section 7.4. This license does not
grant either Party any sublicense rights and does not include any license to
either Party's Intellectual Property Rights that relate to a granting Party's
Independent Technology. Each Party agrees not to enforce any infringement claim
of the Intellectual Property Rights licensed under this Section 7.7 (a) based on
a use of Hybrid products by a customer who purchases Hybrid Products from the
licensee Party.
7.8 Other Additional License. While the Parties have endeavored to include all
licensing arrangements in this Agreement that are deemed necessary or desirable
to allow each Party to conduct the activities contemplated in this Agreement or
as a result of this Agreement, the Parties recognize that there may be a need to
subsequently establish other licensing arrangements between the Parties. In the
event that a Party decides that it is necessary or desirable to enter into one
or more licensing arrangements not included in this Agreement, each Party agrees
to enter into good faith negotiations with each other for such licenses. Any
additional licenses shall only become effective by way of a written amendment to
this Agreement signed by a duly authorized representative of each Party.
7.9 Patent Procurement Procedures.
(a) An owner of the MPM Work Product, MSC Work Product, Hybrid Work Product and
Prior End-Use Work Product, as set forth above, shall have the right, in its own
discretion, to file patent applications in the United States and in any country
of the world outside the United States in its own name. Each Party, at the
request of the other Party, shall exercise reasonable efforts to support the
filing of patent applications by the other Party in their respective technical
fields of ownership. Such efforts shall include support by inventors and
execution of all legal documents (applications, assignments and declarations).
All costs of preparing, filing and prosecuting patent applications owned by a
Party, and of maintaining such Patents, shall be borne by said Party. In the
event a Party decides against filing a patent application directed to any
Development Program Technology that it owns under this Agreement and,
additionally, the owning Party does not wish to maintain such Development
Program Technology as a trade secret, the other non-owning Party shall have the
right to take ownership of such Development Program Technology for no additional
consideration, and agrees that it shall bear all costs associated with the
procurement and maintenance of any patents. Analogously, if the owner of a
patent directed to Development Program Technology resulting from this Agreement
is no longer interested in maintaining such patent, the owner will provide the
other Party with reasonable advanced notice of its intent to allow the patent to
lapse to give the other Party the opportunity to pay the maintenance fees and
assume ownership of the patent in question for no additional consideration.
Also, if a Party decides against filing a patent application directed to
Development Program Technology in a particular country or countries that are of
interest to the other Party, the owning Party will allow the other Party to
effectuate the filings in those other countries, at the other Party's expense,
and the other Party will assume ownership of that patent application and any
patent(s) issuing therefrom without the need to pay any additional
consideration. In the event that a transfer by one Party to the other Party
occurs under this Section 7.9 (a), the transferor shall retain a royalty-free,
worldwide, nonexclusive, irrevocable license under the transferred Development
Program Technology and/or Intellectual Property Rights in question.
(b) In those instances where each Party will be filing a patent application that
will disclose and/or claim subject matter that is related or similar to the
subject matter presented in the other Party's patent application, the Parties
agree to file their respective priority patent applications on the same day. In
order to facilitate and execute this requirement, the Parties' patent counsel
will coordinate and implement the appropriate actions.
(c) The Parties agree that when filing patent applications directed to their
respective areas of technical subject matter, they will not claim subject matter
owned by the other Party, without receiving the other Party's written consent.
(d) A separate record of conception shall be prepared for each invention
relating to Technology conceived under any Development Program. Each conception
record shall include a proper description of the conceived invention. The
conception record shall also include a description of an operative method of
making the invention (where appropriate), as well as a description of the
utility of the invention. The conception record, including the foregoing
descriptions, shall be read by one having a level of skill in the art in the
technical field in question required to understand the substance of such record
(“Corroborating Witness”). Finally, the conception record shall be signed and
dated by the person(s) who conceived the invention and by the Corroborating
Witness. Subject to Section 8 (where appropriate), a copy of each conception
record generated under this Agreement shall be provided

33

--------------------------------------------------------------------------------

 

to the other Party for review, along with the written reports contemplated in
Section 4.2.
(e) The Parties agree and acknowledge that this Agreement is and shall be
treated as a “joint research agreement” within the meaning of Title 35 U.S.C.
§103(c). The Parties agree to permit one another the right to disclose to the
United States Patent and Trademark Office (“USPTO”) and other foreign patent
prosecution offices, where appropriate or necessary, the existence and
identifying information of patent applications that are filed by the other
Party; and the existence of this Agreement.
(f) While either Party may rely upon Title 35 U.S.C. §103(c) to overcome a prior
art issue or to overcome a rejection imposed by the USPTO, so that the Party
disqualifies the other Party's patent or patent application as prior art, the
Parties agree to use reasonable efforts to traverse a rejection by the USPTO
without resorting to Title 35 U.S.C. §103(c). Should a Party ultimately elect,
at its sole option and discretion, to rely upon Title 35 U.S.C. §103(c), the
Parties shall cooperate in obtaining and filing any and all required papers,
documents, approvals, consents and/or authorizations and including amending
patent applications to identify the Parties as necessary to take advantage of
Title 35 U.S.C. §103(c).
(g) The Parties agree that, if a double patenting issue arises in either a
reexamination proceeding, an issued patent, or in a patent application that has
been filed under this Agreement, the Parties shall use reasonable efforts to
address the issue without filing a terminal disclaimer. However, if a Party
ultimately determines, at its sole option and discretion, that the best course
of action for that Party is to file a terminal disclaimer, the Parties agree to
sign, and otherwise cooperate in the execution and filing, of a terminal
disclaimer that complies with 37 C.F.R. §1.321, and any other similar USPTO rule
or regulation then in effect. The Parties recognize that filing such a terminal
disclaimer prohibits the Parties from separately enforcing the U.S. patents that
issue from the involved applications or the involved patents (hereinafter
collectively “Involved U.S. Patents”). Should issues of enforcement arise with
respect to the Involved U.S. Patents, the Parties agree to discuss, in good
faith, terms and conditions for jointly enforcing such Involved U.S. Patents.
7.10 Further Acts and Assistance. The Parties agree to perform, during and after
the term of this Agreement, all customary acts that are reasonably necessary or
desirable to permit and assist the other in obtaining, perfecting and enforcing
the full benefits, enjoyment, rights and title in the Intellectual Property
assigned to the other Party under this Agreement. In the event that it becomes
necessary to compensate any employee of MSC or MPM who invented any Invention or
Intellectual Property Rights, both MPM and MSC shall be obligated to compensate
its own employees and shall have no obligation to compensate any of the other
Party's employees.
8. Confidential Information.
8.1 Each Party will maintain in strict confidence all Confidential Information
received from the other Party. Each Party agrees that it will not use, disclose
to any third Person or grant use of such Confidential Information except to the
extent required to achieve the Purpose or as otherwise authorized in advance by
the other Party in writing. Each Party agrees to use at least the same standard
of care as it uses to protect its own confidential information of a similar
nature to ensure that its employees do not disclose or make any unauthorized use
of such Confidential Information, but in no case less than a reasonable standard
of care. Each Party will disclose the other Party's Confidential Information
only to those of such Party's employees, and subject to the other Party's prior
written approval, consultants and contractors who need to know such information
to assist the Party in achieving the Purpose. Each Party certifies that each
such employee, consultant and contractor will have agreed in writing, either as
a condition to employment or in order to obtain the other Party's Confidential
Information, to be bound by confidentiality terms and conditions substantially
similar to those terms and conditions applicable to each Party under this
Agreement. Each Party guarantees that any of its employees, consultants,
contractors, etc. that receive the other Party's Confidential Information
hereunder will abide by the confidentiality and limited use obligations
undertaken by a receiving Party under this Agreement. Each Party will promptly
notify the other Party upon discovery of any unauthorized use or disclosure of
such Party's Confidential Information.
8.2 The Parties agree that the existence of this Agreement and its terms will
also be considered Confidential Information and agree not to disclose the terms
of this Agreement to a third Person without the prior written consent of the
other Party, except (i) as required to enforce the terms of this Agreement,
(ii) to financial institutions, accountants, advisors and counsel or (iii) as
required by statute, regulation or the order of a court of competent
jurisdiction. A disclosure of any Confidential Information (i) in response to a
valid order by a court or other governmental body or (ii) as otherwise required
by law will not be considered to be a breach of this Agreement or a waiver of
confidentiality for other purposes; provided, however, that the Party making
such disclosure will provide prompt prior written notice thereof to the owner
Party to enable the owner Party to seek a protective order

34

--------------------------------------------------------------------------------

 

or otherwise prevent such disclosure.
8.3 The foregoing obligations of confidentiality in this Section 8 will not
apply to the extent that it can be established by the receiving Party by
competent proof that such Confidential Information: (i) was generally available
to the public or otherwise part of the public domain at the time of disclosure
to the receiving Party; (ii) became generally available to the public or
otherwise part of the public domain after the owner Party disclosed such
information to the receiving Party, other than through any act or omission of
the receiving Party in breach of this Section 8, or (iii) was independently
created or developed by such Party without reference to the Confidential
Information of the other Party.
8.4 A Party that receives product or material samples from the other Party shall
not reverse engineer or analyze samples for chemical or structural composition
without the prior written consent of the disclosing Party. The results of all
analyses of samples will be regarded as Confidential Information of the
disclosing Party and will be treated by the receiving Party with the same strict
confidentiality and restrictions on limited-use and disclosure as the other
Confidential Information referred to above. The receiving Party will provide the
disclosing Party with a written summary of these analyses.
8.5 Publicity. Except as otherwise expressed in this Agreement, neither Party
shall, without the prior written consent of the other, make any news release,
public announcement, or other disclosure to any third Person or any public
denial or public confirmation of the existence of this Agreement, any disclosure
of the Parties' working together or any other fact concerning, arising out of or
in connection with this Agreement, the terms or provisions hereof or any
subsequent arrangement(s) between the Parties concerning any activities
hereunder. Each Party additionally agrees that the name of the other Party, and
their respective employees' names, will not be used for purposes of advertising
or publicity without the other Party's prior written consent.
8.6 Publications. Each Party additionally agrees that in order to safeguard
patent rights, each Party, upon the request of the other, will delay any public
disclosure of any Invention generated in the course of a Development Program
under this Agreement for a time period of up to three (3) months from the date
of disclosure to the other Party in order to permit the filing of patent
application(s). Each Party agrees to disclose the filing of any patent
application arising from this Agreement to the other, permit the other Party's
review thereof, and to cooperate in the filing of any such patent applications
desired by the disclosing Party as set forth in Section 7.9 hereof. Should any
such patent application of one Party contain any Confidential Information of the
other Party, then the Parties will resolve prior to filing whether such
information is to be deleted from such application before its filing.
9. Warranties and Liability.
9.1 Except as otherwise expressly provided in this Agreement, NEITHER PARTY
MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, OR NON-INFRINGEMENT WITH RESPECT TO THE SUBJECT MATTER OF THIS
AGREEMENT INCLUDING, WITHOUT LIMITATION, CONFIDENTIAL INFORMATION, INTELLECTUAL
PROPERTY RIGHTS, TECHNOLOGY, DEVELOPMENT PROGRAM WORK PRODUCT, INDEPENDENT
TECHNOLOGY, MATERIALS, PRODUCTS AND THE LIKE, OR ANY PORTION OF COMPONENT
THEREOF.
9.2 IN NO EVENT SHALL A PARTY BE LIABLE FOR OR OBLIGATED IN ANY MANNER TO PAY
ANY CONSEQUENTIAL, SPECIAL, PUNITIVE OR INDIRECT DAMAGES TO THE OTHER PARTY OR
TO ANY OF ITS AGENTS, EMPLOYEES, CONTRACTORS, REPRESENTATIVES OR AFFILIATES FOR
BREACH OF ANY PROVISIONS OF THIS AGREEMENT.
 
10. Term and Termination.
10.1 Term. Unless earlier terminated pursuant to Section 10.2 or 10.3, this
Agreement begins on the Effective Date and shall continue for a period of twenty
(20) years, which term may be extended by the Parties upon mutual written
agreement.
10.2 Termination for Cause. If either Party materially breaches this Agreement,
the non-breaching may terminate this Agreement or, if applicable, a particular
Development Program, by written notice; provided, however, that the written
notice clearly describes the nature of the alleged breach, the events and
circumstances that gave rise to the alleged breach and a clear explanation of
whether this Agreement, a particular Development Program or

35

--------------------------------------------------------------------------------

 

both are being terminated. No termination under this Section 10.2 will be
effective until the non-breaching Party provides written notice of such breach
to the other Party and such Party fails to cure such breach within thirty (30)
days of such notice. Any termination shall become effective at the expiration of
such thirty (30) day notice period. Notice of termination for cause will be in
writing and sent by certified mail, postage prepaid, return receipt requested.
If a particular Development Program is terminated without the termination of the
entire Agreement, this Agreement will be terminated only with respect to such
Development Program and will remain in effect with respect to the then
outstanding Development Programs in accordance with their terms and or any other
Development Programs the Parties decide to pursue under this Agreement.
10.3 Termination for Change of Control. If a Party undergoes a Change of
Control, unless such event has been consented to in writing by the other Party
under Section 12.2, the other Party may terminate this Agreement immediately
upon written notice.
10.4 Effect of Termination.
(a) Upon any termination or expiration of this Agreement, all rights and
obligations granted to either Party under this Agreement will immediately
terminate, except as provided in Section 10.5 and that Sections 8 and 9 will
survive in accordance with their terms. Upon any termination or expiration of
this Agreement, each Party will cease all use of and return the other Party's
property and Confidential Information, except for one archival copy or to the
extent such property or Confidential Information is needed to be retained for a
Party to exercise any surviving rights provided under Section 10.5.
(b) There may be one or more Development Programs pending at the time when
notice of termination of this Agreement is first given. As of the date of
receipt of that notice, each Party may decide to discontinue disclosing
Confidential Information relating to its Independent Technology to the other
Party for the pending Development Programs; however, except in the case of a
termination the Development Program in question or the entire Agreement, the
Parties agree to work together diligently to bring each pending Development
Program to a logical and orderly close. Among other things, the Parties shall
meet promptly thereafter in order to (a) prioritize work during the remaining
term of each Development Project, and (b) agree upon a reasonable time frame for
the Parties to diligently complete such Development Programs on which the
Parties are close to completion. The Parties agree that their cooperative
efforts from that time forward shall be focused to accomplish the agreed work,
even if the work extends for up to one hundred and eighty (180) days beyond the
noticed termination date.
10.5 Survival. Nothing herein shall be construed to release any liability or
obligation of either Party to the other for acts or omissions prior to the
termination or expiration of this Agreement. Without limiting the foregoing:
(a) If a Party receiving commercial licenses under Sections 7.5 through 7.8
(“Licensee Party”) terminates under Section 10.2 for the uncured material breach
of a Party granting licenses under those Sections (“Licensor Party), the
licenses and rights granted under those Sections will survive any such
termination in accordance with their terms, provided that the Licensee Party
continues to pay Royalty Obligations for such licenses. Any such licenses and
rights shall survive for a period that is co-extensive with the last to expire
Intellectual Property Right subject to the license in question.
(b) If Licensor Party terminates under Section 10.2 for Licensee Party's uncured
material breach, then:
(i)The commercial licenses granted under Sections 7.5 through 7.8 will terminate
and be of no further force and effect except that Licensee Party may continue to
exercise such licenses solely as necessary to (A) continue to sell any inventory
of products related to such licenses, and to manufacture and sell all products
related to such licenses that are then in the process of being manufactured, for
a period of no longer than six (6) months after the effective date of
termination, and (B) to meet Licensee Party's then-existing (as of the effective
date of termination) contractual obligations to third parties, for a period of
no longer than [twelve (12)] months after the effective date of termination,
subject to payment of applicable Royalty Obligations for such licenses; and
(ii)Upon the end of the applicable period set forth in Section 11.5(b)(i), each
sublicense previously granted by Licensee Party or any Affiliate of such
Licensee Party under this Agreement shall remain in effect and shall become a
direct license of such rights by Licensor Party to such sublicensee, subject to
such sublicensee agreeing in writing to assume Licensee Party's terms,
conditions and obligations to Licensor Party under this Agreement as they
pertain to the sublicensed rights.
(c) Termination or expiration of this Agreement will not relieve either Party
from its payment obligations hereunder for any charges, payments or expenses due
to the other Party that accrued prior to the termination or

36

--------------------------------------------------------------------------------

 

expiration date, and such amounts (if not otherwise due on an earlier date or
disputed in good faith) shall be immediately due and payable on the termination
or expiration date.
11. Miscellaneous.
11.1 Notices. All notices and requests under this Agreement (i) shall be in
writing, (ii) may be delivered personally, sent by commercial courier with
tracking capabilities - costs prepaid, mailed by certified or registered mail -
return receipt requested with postage prepaid, at the option of the sending
Party, and (iii) shall be sent to and shall be effective on the date of recorded
delivery at the receiving Party's address for notice. The initial address for
notice is set forth below. Any subsequent address for notice shall be changed by
notice given pursuant to this Section 11.1.
If to MSC:
Chief Technology Officer
Momentive Specialty Chemicals Inc.
180 East Broad Street
Columbus, Ohio 43215
 
with a simultaneous copy to the General Counsel at the same address.
 
If to MPM:
Chief Technology Officer
Momentive Performance Materials Inc.
22 Corporate Woods Boulevard
Albany, New York 12211
 
with a simultaneous copy to the General Counsel at the     same address.
 
11.2 Assignment. Neither Party shall have the right to assign or transfer this
Agreement or any right, obligation of performance, or interest hereunder,
whether voluntary or involuntary, without first receiving the other Party's
prior written consent. Any attempt at assigning or transferring this Agreement
in violation of this Section 1l.2 shall be invalid and void and shall have no
effect.
11.3 Waivers. No waiver by a Party of any condition or breach of any provision
of this Agreement will be effective unless in writing, and no waiver in any one
or more instances will be deemed to be a further or continuing waiver of any
such condition or breach in other instances or a waiver of any other condition
or breach of any other provision.
11.4 Counterparts. This Agreement may be executed simultaneously in identical
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. A facsimile transmission
of the executed signature page of this Agreement will constitute due and proper
execution of this Agreement by the Party executing the signature page.
11.5 Construction. The Section headings are for convenience only and will not be
deemed part of this Agreement. The language of this Agreement will be construed
according to its fair meaning. Any rule of construction resolving ambiguities
against the drafting Party will not apply in the interpretation of this
Agreement. No specific representation, warranty or covenant contained in this
Agreement will limit the generality or applicability

37

--------------------------------------------------------------------------------

 

of a more general representation, warranty or covenant.
11.6 Independent Contractors. Each Party's relationship with the other is that
of an independent contractor, and nothing in this Agreement is intended to, or
should be construed to, create a partnership, agency, joint venture or
employment relationship. Neither Party will be entitled to any of the benefits
that the other may make available to its employees, including, but not limited
to, group health or life insurance, profit sharing or retirement benefits.
Neither Party is authorized to make any representation, contract or commitment
on behalf of the other.
11.7 Severability. If any provision of this Agreement is unenforceable or
invalid under any applicable law or is so held by applicable court decision,
such unenforceability or invalidity will not render this Agreement unenforceable
or invalid as a whole, and such provision will be changed and interpreted so as
to best accomplish the objectives of such unenforceable or invalid provision
within the limits of applicable law or applicable court decisions; provided,
however that if the Parties are unable to so change the provision, then the
affected Party may terminate this Agreement upon thirty (30) days notice.
11.8 Governing Law. This Agreement and any dispute under this Agreement will be
governed by and construed under the laws of the State of New York without regard
to any of its conflict of laws principles.
11.9 Survival. Subject to section 10.5, any provisions of this Agreement shall
continue in full force and effect after termination of this Agreement, which are
provisions that by their nature or purpose are intended to survive the
termination of this Agreement.,
11.10 Entire Understanding. This Agreement and the attached exhibits set forth
the entire agreement and understanding of the Parties in respect to the
transactions contemplated and supersedes all prior agreements, arrangements,
representations, term sheets and understandings relating to the subject matter
of this Agreement. This Agreement may be amended, modified or supplemented only
in a writing signed by respective officers of the Parties. This Agreement is not
intended to confer upon any person, other than the signing Parties, any rights
or remedies.
IN WITNESS WHEREOF, the authorized representatives of the Parties have signed
this Agreement.
MPM:
MOMENTIVE PERFORMANCE MATERIALS INC.
By: ___________________
Print Name:
Title:
Date:
MSC:
MOMENTIVE SPECIALTY CHEMICALS INC.
By: ___________________
Print Name:
Title:
Date:
 
 

 

38

--------------------------------------------------------------------------------

 

Exhibit A
(MODEL) DEVELOPMENT PROGRAM FORM
This Development Program Form describes the research program to be conducted by
the Parties, and is governed by, is an attachment to and is, upon execution by
the Parties, incorporated by reference into the Master Confidentiality and Joint
Development Agreement by and between Momentive Specialty Chemicals Inc. (“MSC”)
and Momentive Performance Materials Inc. (“MPM”) with an Effective Date of
October 1, 2010 (the “Agreement.”) All the terms used in this Development
Program Form shall retain the same meaning as defined in the Agreement and such
definitions are incorporated herein by reference. In the event of any conflict
between the provisions of the Agreement and of this Development Program Form,
the terms of the Agreement shall prevail. The terms and conditions of this
Development Program Form are applicable solely to the research and development
program described herein and in no way affect or alter the terms of any other
Development Program Forms incorporated into the Agreement prior to or after the
Effective Date of this Development Program Form. This Development Program Form
shall be effective as of the date of the last signature below.
1.    
Scope:

2.    
Date of Program Commencement:

3.    
Content and Timeline of Project:

4.    
Business Units Involved in Program:

5.    
Roles and Responsibilities:

6.    
Key Contact Persons:

7.    
Protocols for:

A.    
Experimental Plans

B.    
Data and Information Exchange

C.    
Reporting and Periodic Progress Reports

6.    Deliverables:
 
IN WITNESS WHEREOF, the authorized representatives of the Parties have signed
this Agreement.
 
MPM:
 
By:
 
Print Name:
 
Title:
 
Date:
MSC:
 
By:
 
Print Name:
 
Title:
 
Date:

 

39

--------------------------------------------------------------------------------

 

EXHIBIT C
MSC SUBSIDIARIES
Asia Dekor Borden (Heyuan) Chemical Company Limited (50% Owned)
Asia Dekor Borden (Hong Kong) Chemical Company (50% Owned)
Bakelite Polymers U.K. Ltd.
Borden Chemical Foundry, LLC
Borden Chemical Holdings (Panama) S.A.
Borden Chemical UK Limited
Borden International Holdings Limited
Borden Luxembourg S.a r.l.
HA-International, LLC (50% Owned)
Hattrick (Barbados) Finco SRL
Hexion 2 U.S. Finance Corp.
Hexion IAR Holding (HK) Limited
Hexion Nova Scotia Finance, ULC
Hexion Shchekinoazot Holding B.V. (50% Owned)
Hexion Shchekinoazot OOO (50% Owned)
Momentive Specialty Chemicals (Heyuan) Limited
Hexion Specialty Chemicals Holding Germany GmbH
Momentive Specialty Chemicals Holdings (China) Limited
Hexion Specialty Chemicals Lda.
Hexion Specialty Chemicals Luxembourg s.a.r.l.
Momentive Specialty Chemicals Management (Shanghai) Co., Ltd.
Momentive Specialty UV Coatings (Shanghai) Limited
Hexion U.S. Finance Corp.
Hexion UV Coatings (Shanghai) Co., Ltd. (49.99% Owned)
HSC Capital Corporation
InfraTec Duisburg GmbH (70% Owned)
Lawter International Inc.
Momentive CI Holding Company (China) LLC
Momentive International Holdings Coöperatief U.A.
Momentive International Inc.
Momentive Quimica do Brasil Ltda.
Momentive Quimica S. A.
Momentive Quimica Uruguay S.A.
Momentive Specialty Chemicals (Caojing) Limited
Momentive Specialty Chemicals (N.Z.) Limited
Momentive Specialty Chemicals Asua S.L.
Momentive Specialty Chemicals B.V.
Momentive Specialty Chemicals Bangkok Ltd.
Momentive Specialty Chemicals Barbastro S.A.
Momentive Specialty Chemicals Canada Inc.
Momentive Specialty Chemicals Europe B.V.
Momentive Specialty Chemicals Finance B.V.
Momentive Specialty Chemicals Forest Products GmbH
Momentive Specialty Chemicals France SAS
Momentive Specialty Chemicals GmbH
Momentive Specialty Chemicals Holding B.V.
Momentive Specialty Chemicals Iberica S.A.
Momentive Specialty Chemicals Investments Inc.
Momentive Specialty Chemicals Italia S.P.A..
Momentive Specialty Chemicals Korea Company Limited
Momentive Specialty Chemicals Leuna GmbH
Momentive Specialty Chemicals Oy
Momentive Specialty Chemicals Pardubice S.r.o.
Momentive Specialty Chemicals Pty Ltd
Momentive Specialty Chemicals Research Belgium SA

40

--------------------------------------------------------------------------------

 

Momentive Specialty Chemicals S.A.
Momentive Specialty Chemicals S.r.l.
Momentive Specialty Chemicals Samutsakorn Ltd.
Momentive Specialty Chemicals Sdn. Bhd.
Momentive Specialty Chemicals Sg.Petani Sdn. Bhd.
Momentive Specialty Chemicals Singapore Pte. Ltd.
Momentive Specialty Chemicals Somersby Pty Ltd.
Momentive Specialty Chemicals Stanlow Limited
Momentive Specialty Chemicals Stuttgart GmbH
Momentive Specialty Chemicals UK Limited
Momentive Specialty Chemicals Wesseling GmbH
Momentive Specialty Chemicals, a.s.
National Borden Chemical Germany GmbH
New Nimbus GmbH & Co Kg
Oilfield Technology Group, Inc.
Resolution Research Nederland B.V.
Resolution Specialty Materials Rotterdam B.V.
Resolution Specialty Materials Sweden Holdings AB
Tianjin Hexion Specialty Chemicals Co., Ltd.
    

41

--------------------------------------------------------------------------------

 

EXHIBIT D
MPM SUBSIDIARIES
Momentive Performance Materials Worldwide Inc.
Momentive Performance Materials USA Inc.
Juniper Bond Holdings I LLC
Juniper Bond Holdings II LLC
Juniper Bond Holdings III LLC
Juniper Bond Holdings IV LLC
Momentive Performance Materials Quartz, Inc.
MPM Silicones, LLC
Momentive Performance Materials South America Inc.
Momentive Performance Materials China SPV Inc.
Momentive Performance Materials Industria de Silicones Ltda
Momentive Performance Materials Canada ULC
Momentive Performance Materials S. de R.L. de C.V.
Momentive Performance Materials Australia Pty Ltd
Momentive Performance Materials Shanghai Co Ltd
Momentive Performance Materials (Nantong) Co Ltd
Momentive Fine Performance Materials (Shenzhen) Co Ltd
Wuxi Momentive Performance Materials Co Ltd
Momentive Performance Materials Hong Kong Ltd
Momentive Performance Materials Japan LLC
Ohta Kako LLC
Momentive Performance Materials Korea Co Ltd
Momentive Performance Materials Pte Ltd
Momentive Services S. de R.L. de C.V.
Momentive Performance Materials Ltd.
Momentive Performance Materials Commercial Services GmbH
Momentive Performance Materials Rus LLC
Momentive Performance Materials Kimya Sanayi Ve Ticaret Limited Sirketi
Momentive Performance Materials (Pty) Ltd.
Momentive Performance Materials (Shanghai) Management Co., Ltd.
Momentive Performance Materials (Shanghai) Trading Co., Ltd.
TA Holding Pte Ltd
Nautilus Pacific Two Pte Ltd
Nautilus Pacific Four Pte Ltd
Momentive Performance Materials Asia Pacific Pte Ltd
Momentive Performance Materials (Thailand) Ltd
Momentive Performance Materials Benelux BVBA
Momentive Performance Materials France Sarl
Momentive Performance Materials GmbH
Momentive Performance Materials Holding GmbH
Momentive Performance Materials Quartz GmbH
Momentive Performance Materials (India) Private Limited
Momentive Performance Materials Italy Srl
Momentive Performance Materials Specialties Srl
Momentive Performance Materials Commercial Services Srl
Momentive Performance Materials Silicones BV
Momentive Performance Materials Suisse Sarl
 
 
 

42